Exhibit 10.1

EXECUTION VERSION

 

 

FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

QL HOLDINGS LLC

Dated as of October 27, 2020

 

 

THE UNITS REPRESENTED BY THIS FOURTH AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
APPLICABLE SECURITIES LAWS. SUCH UNITS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR
OTHERWISE DISPOSED OF AT ANY TIME WITHOUT REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS
ON TRANSFERABILITY SET FORTH HEREIN.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE   ARTICLE 1    DEFINED TERMS    Section 1.01.   Definitions      2  
Section 1.02.   Other Definitional and Interpretative Provisions      9  
ARTICLE 2    ORGANIZATION    Section 2.01.   Formation; Amendment and
Restatement      9   Section 2.02.   Company Name      9   Section 2.03.  
Purposes of the Company      9   Section 2.04.   Principal Place of Business   
  9   Section 2.05.   Registered Office and Agent      9   Section 2.06.  
Qualification in Other Jurisdictions      9   Section 2.07.   Term      9  
Section 2.08.   No State-law Partnership      10   ARTICLE 3    CAPITALIZATION
   Section 3.01.   Units; Capitalization      10   Section 3.02.   Authorization
and Issuance of Additional Units      11   Section 3.03.   Repurchase or
Redemption of Class A Common Stock      12   Section 3.04.   Repurchase or
Redemption of Class B Common Stock      12   Section 3.05.   Repurchase or
Redemption of Other Capital Stock      13   Section 3.06.   Changes in Common
Stock      13   Section 3.07.   Exchange of Class B-1 Units      13   ARTICLE 4
   MEMBERS    Section 4.01.   Names and Addresses      13   Section 4.02.   No
Liability for Status as Member      13   Section 4.03.   Disclaimer of Certain
Duties      14   Section 4.04.   Transactions Between Members and the Company   
  15   Section 4.05.   Meeting of Members      15   Section 4.06.   Action by
Members Without Meeting      15   Section 4.07.   Limited Rights of Members     
15   Section 4.08.   Withdrawal of Members      15   ARTICLE 5    DISTRIBUTIONS
   Section 5.01.   Distributions      15   Section 5.02.   Distributions for
Payment of Income Tax      16   Section 5.03.   Limitations on Distributions   
  16   Section 5.04.   Withholding      16   ARTICLE 6    ALLOCATIONS AND TAX
MATTERS    Section 6.01.   Capital Accounts and Adjusted Capital Accounts     
17   Section 6.02.   Additional Capital Contributions      17   Section 6.03.  
Allocations of Net Profits and Net Losses      18   Section 6.04.   Regulatory
Allocations      18   Section 6.05.   Allocation for Income Tax Purposes      19
  Section 6.06.   Other Allocation Rules      19   Section 6.07.   Regulatory
Compliance      19   Section 6.08.   Certain Costs and Expenses      20  

 

i



--------------------------------------------------------------------------------

ARTICLE 7    MANAGEMENT AND CONTROL OF BUSINESS    Section 7.01.   Management   
  20   Section 7.02.   Investment Company Act      20   ARTICLE 8    OFFICERS   
Section 8.01.   Officers      20   Section 8.02.   Other Officers and Agents   
  21   Section 8.03.   Chief Executive Officer      21   Section 8.04.  
Treasurer      21   Section 8.05.   Secretary      21   Section 8.06.   Other
Officers      21   ARTICLE 9    TRANSFERS OF INTERESTS; ADMITTANCE OF NEW
MEMBERS    Section 9.01.   Transfer of Units      21   Section 9.02.   Transfer
of Intermediate Holdco’s Interest      22   Section 9.03.   Recognition of
Transfer; Substitute and Additional Members      22   Section 9.04.   Expense of
Transfer; Indemnification      23   Section 9.05.   Exchange Agreement      23  
Section 9.06.   Restrictions on Business Combination Transactions      23  
ARTICLE 10    DISSOLUTION AND TERMINATION    Section 10.01.   Dissolution     
23   Section 10.02.   Termination      24   ARTICLE 11    EXCULPATION AND
INDEMNIFICATION    Section 11.01.   Exculpation      25   Section 11.02.  
Indemnification      25   Section 11.03.   Expenses      25   Section 11.04.  
Non-Exclusivity      26   Section 11.05.   Insurance      26   ARTICLE 12   
ACCOUNTING AND RECORDS; TAX MATTERS    Section 12.01.   Accounting and Records
     26   Section 12.02.   Tax Returns      26   Section 12.03.   Tax
Partnership      26   Section 12.04.   Tax Elections      26   Section 12.05.  
Tax Controversies      27   ARTICLE 13    ARBITRATION    ARTICLE 14   
MISCELLANEOUS PROVISIONS    Section 14.01.   Entire Agreement      28  
Section 14.02.   Binding on Successors      28   Section 14.03.   Managing
Member’s Business      28   Section 14.04.   Governing Law      28  
Section 14.05.   Headings      29  

 

ii



--------------------------------------------------------------------------------

Section 14.06.   Severability      29   Section 14.07.   Notices      29  
Section 14.08.   Amendments      29   Section 14.09.   Consent to Jurisdiction
     30   Section 14.10.   WAIVER OF JURY TRIAL      30   Section 14.11.   Tax
Receivables Agreement      30  

 

 

iii



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

QL HOLDINGS LLC

This FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the
“Agreement”) of QL Holdings LLC, a Delaware limited liability company ( the
“Company”), dated as of October 27, 2020 is adopted, executed and agreed to, for
good and valuable consideration, by Guilford Holdings, Inc., a Delaware
corporation (“Intermediate Holdco”), Insignia QL Holdings, LLC, a Delaware
limited liability company (“ICP Main Fund Buyer”), Insignia A QL Holdings, LLC,
a Delaware limited liability company (“ICP Parallel Fund Buyer” and, together
with ICP Main Fund Buyer, “Insignia”), the Management Parties (as defined
below), and each of the other Members identified on Exhibit A hereto, as
Members, and, solely for the purposes of Section 3.01(b), Section 3.01(c),
Section 3.02(b), Section 3.02(d), Section 3.02(e), Article 13, Section 14.09 and
Section 14.10, MediaAlpha, Inc. (“Pubco”). Capitalized terms used but not
simultaneously defined are defined in or by reference to Section 1.01.

W I T N E S E T H:

WHEREAS, the Company was formed as a limited liability company on March 7, 2014,
pursuant to the Delaware Limited Liability Company Act (6 Del.C. §18-101, et
seq.) (as amended from time to time, the “Delaware LLC Act”) by the filing of
its Certificate of Formation (as amended, the “Certificate”) with the Secretary
of State;

WHEREAS, Pubco and the Company have entered into an underwriting agreement with
the several underwriters named therein, providing for the initial public
offering (the “IPO”) of the Class A common stock, par value $0.01 per share, of
Pubco (the “Class A Common Stock”);

WHEREAS, in connection with the IPO, Pubco, the Company and certain other
Persons have entered into a Reorganization Agreement, dated as of the date
hereof (the “Reorganization Agreement”), pursuant to which the parties thereto
have agreed to consummate a series of reorganization transactions (collectively,
the “Reorganization Transactions”);

WHEREAS, prior to the IPO and the Reorganization Transactions, WTM (through its
then wholly owned subsidiary Intermediate Holdco), Insignia, the Founders (as
defined below) and certain other employees of the Company held directly or
indirectly all of the equity interests in the Company (collectively, the “Prior
Units”) under the Third Amended and Restated Limited Liability Company Agreement
of the Company, dated as of July 1, 2020 (as amended, the “Prior LLC
Agreement”), pursuant to which the Company has heretofore been governed;

WHEREAS, in connection with the IPO and the Reorganization Transactions, among
other things, (i) the Prior LLC Agreement is being amended and restated to
reflect (x) a recapitalization of the Company through the conversion of the
Prior Units into two new classes of equity consisting of the Class A-1 Units (as
defined below) initially held by Intermediate Holdco, and Class B-1 Units (as
defined below) initially held by Insignia, the Management Parties and certain
other employees of the Company, including the Legacy Profits Interest Holders
and (y) the designation of Intermediate Holdco as sole Managing Member,
(ii) Intermediate Holdco is acquiring a portion of the Class B-1 Units held by
Insignia and the Management Parties and all of the Class B-1 Units held by the
Legacy Profits Interest Holders and thereafter (iii) the Legacy Profits Interest
Holders are withdrawing as Members; and

WHEREAS, as of the date of this Agreement, Intermediate Holdco, Insignia and the
Management Parties desire to amend and restate the Prior LLC Agreement in its
entirety as set forth herein to give effect to the foregoing and the other
Reorganization Transactions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend and restate the Prior LLC Agreement in its entirety as set forth herein
and further agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINED TERMS

Section 1.01. Definitions. As used in this Agreement, the following terms have
the following meanings:

“Adjusted Capital Account” means, with respect to any Member, the balance in
such Member’s Capital Account as of the end of the relevant Fiscal Year or
period, adjusted as follows:

(a) increased by the sum of (x) any amounts which such Member is obligated or
has agreed to contribute (but has not yet contributed) to the Company pursuant
to this Agreement and (y) the amounts which such Member is obligated to restore
or is deemed to be obligated to restore pursuant to Treas. Reg.
§1.704-1(b)(2)(ii)(c), Treas. Reg. §1.704-2(g)(1) and Treas. Reg.
§1.704-2(i)(5); and

(b) decreased by the items described in subclauses (4), (5) and (6) of Treas.
Reg. §1.704-1(b)(2)(ii)(d) with respect to such Member.

“Adjustment Notice” is defined in Section 12.05(b).

“Affiliate” means, when used with respect to a specified Person, any Person that
directly or indirectly Controls, is Controlled by or is Under Common Control
with such specified Person; provided that none of the Management Parties, WTM
and Insignia or any of their respective Affiliates shall be deemed to be an
Affiliate of Pubco, the Company or any of their respective Subsidiaries.

“Agreement” is defined in the preamble.

“Allocable Share” is defined in Section 12.05(b).

“Applicable Law” means, to the extent applicable to the Company or its
activities or any Member, as applicable: (a) all U.S. federal and state statutes
and laws and all statutes and laws of foreign countries; (b) all rules and
regulations (including interpretations thereof) of all regulatory agencies,
organizations and bodies; and (c) all rules and regulations (including
interpretations thereof) of all self-regulatory agencies, organizations and
bodies now or hereafter in effect.

“Assumed Tax Liability” means, with respect to a Fiscal Quarter, an amount equal
to the greater of (i) the U.S. Federal, state, local and non-U.S. taxes owed by
Pubco and its Subsidiaries (including any taxes of the Company and its
Subsidiaries, but only to the extent they are allocable to and payable by Pubco
or members of Pubco’s Consolidated Group) for the Fiscal Quarter (other than
obligations to remit any amounts withheld from payments to third parties), and
(ii) the amount determined under clause (i) if Net Profit and Net Loss (and any
other applicable tax items) were allocated to Pubco and its Subsidiaries for the
entire Fiscal Quarter based on their Percentage Interests as of the end of the
Fiscal Quarter.

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

“BBA Rules” means Subchapter C of Chapter 63 of the Code Sections 6221 through
6241, as amended, and any Treasury Regulations and other guidance promulgated
thereunder, and any similar state or local legislation, regulations or guidance.

“Book Value” means, with respect to any property, such property’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Book Value of any property contributed by a Member to the
Company shall be the Fair Market Value of such property as reasonably determined
by the Managing Member;

 

2



--------------------------------------------------------------------------------

(b) The Book Values of all properties shall be adjusted to equal their
respective Fair Market Values as determined in the Managing Member’s discretion
in connection with (i) the acquisition of an interest in the Company by any new
or existing Member in exchange for more than a de minimis capital contribution
to the Company, (ii) the distribution by the Company to a Member of more than a
de minimis amount of property as consideration for an interest in the Company,
or (iii) the liquidation of the Company within the meaning of Treas. Reg.
§1.704-1(b)(2)(ii)(g);

(c) The Book Value of property distributed to a Member shall be the Fair Market
Value of such property as determined by the Managing Member; and

(d) The Book Value of all property shall be increased (or decreased) to reflect
any adjustments to the adjusted tax basis of such property pursuant to
Section 734(b) of the Code or Section 743(b) of the Code, but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treas. Reg. §1.704-1 (b)(2)(iv)(m) and clause (f) of the definition
of Net Profits and Net Losses; provided, however, that Book Value shall not be
adjusted pursuant to this clause (d) to the extent the Managing Member
determines that an adjustment pursuant to clause (b) hereof is necessary or
appropriate in connection with the transaction that would otherwise result in an
adjustment pursuant to this clause (d).

If the Book Value of property has been determined or adjusted pursuant to clause
(b) or (d) hereof, such Book Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such property for purposes of
computing Net Profits and Net Losses and other items allocated pursuant to
Article 6.

“Business Combination Transaction” is defined in the Pubco Charter.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are required or authorized by law to
close.

“Capital Account” is defined in Section 6.01(a).

“Capital Contribution” means the amount of all cash capital contributions by a
Member to the Company and the Fair Market Value of any property contributed by a
Member to the Company (net of any liabilities secured by such property that the
Company is considered to assume or take subject to under Section 752 of the
Code).

“Cash Consideration” means, with respect to any applicable exchange pursuant to
Section 3.07, an amount in cash equal to the product of (x) the number of
Class B-1 Units to be exchanged, (y) the Exchange Rate in effect at the time of
the exchange and (z) the Class A Common Stock Value.

“Certificate” is defined in the recitals.

“Class A Common Stock” is defined in the recitals.

“Class A Common Stock Value” means the last closing trade price for a share of
Class A Common Stock on the principal U.S. securities exchange or automated or
electronic quotation system on which the Class A Common Stock trades, as
reported by Bloomberg, L.P., or its successor, on the Trading Day immediately
prior to the date of the applicable exchange, subject to appropriate and
equitable adjustment for any stock splits, reverse splits, stock dividends or
similar events affecting the Class A Common Stock. If the Class A Common Stock
no longer trades on a securities exchange or automated or electronic quotation
system, then the Class A Common Stock Value shall be determined in good faith by
a majority of the directors of Pubco that do not have an interest in the
Class B-1 Units to be exchanged.

“Class A-1 Units” is defined in Section 3.01(a).

“Class B Common Stock” means the Class B common stock, par value $0.01 per
share, of Pubco.

“Class B-1 Units” is defined in Section 3.01(a).

“Class B-1 Units Vesting Agreement” is defined in Section 3.01(c).

 

3



--------------------------------------------------------------------------------

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Company” is defined in the preamble.

“Company Minimum Gain” means “partnership minimum gain” as that term is defined
in Treas. Reg. §1.704-2(d).

“Consolidated Group” means any affiliated, combined, unitary or consolidated
group of corporations that files a consolidated income tax return (including
pursuant to Section 1501 of the Code).

“Consolidated Transaction” is defined in Section 9.06(b).

“Control”, including the correlative terms “Controlled by” and “Under Common
Control with” means possession, directly or indirectly (through one or more
intermediaries), of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a Person.

“Delaware LLC Act” is defined in the recitals.

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable for federal income tax
purposes with respect to property for such Fiscal Year, except that (a) with
respect to any such property the Book Value of which differs from its adjusted
tax basis for U.S. federal income tax purposes and which difference is being
eliminated by use of the “remedial method” pursuant to Treas. Reg. §1.704-3(d),
Depreciation for such Fiscal Year shall be the amount of book basis recovered
for such Fiscal Year under the rules prescribed by Treas. Reg. §1.704-3(d)(2)
and (b) with respect to any property the Book Value of which differs from its
adjusted tax basis at the beginning of such Fiscal Year, Depreciation shall be
an amount which bears the same ratio to such beginning Book Value as the federal
income tax depreciation, amortization or other cost recovery deduction for such
Fiscal Year bears to such beginning adjusted tax basis; provided that if the
adjusted tax basis of any property at the beginning of such Fiscal Year is zero,
Depreciation with respect to such property shall be determined with reference to
such beginning value using any reasonable method selected by the Managing
Member.

“Designating Stockholders” is defined in Section 11.02.

“Dispute” is defined in Article 13.

“Economic Risk of Loss” has the meaning assigned to such term in Treas. Reg.
§1.752-2(a).

“Effective Time” means immediately prior to the completion of the IPO.

“Entity Classification Election” is defined in Section 12.03.

“Equity Securities” means, as applicable, (a) any capital stock, membership
interests, other share capital or securities containing any profit participation
features, (b) any securities directly or indirectly convertible or exercisable
into or exchangeable for any capital stock, membership interests, other share
capital or securities containing any profit participation features, (c) any
rights or options directly or indirectly to subscribe for or to purchase any
capital stock, membership interests, other share capital or securities
containing any profit participation features or to subscribe for or to purchase
any securities directly or indirectly convertible or exercisable into or
exchangeable for any capital stock, membership interests, other share capital or
securities containing any profit participation features, (d) any share
appreciation rights, phantom share rights or other similar rights, or (e) any
equity securities, rights or instruments issued or issuable with respect to any
of the foregoing referred to in clauses (a) through (d) above in connection with
a combination, subdivision, recapitalization, merger, consolidation, conversion,
share exchange or other reorganization or similar event or transaction.

“Exchange” is defined in the Exchange Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

“Exchange Agreement” means the Exchange Agreement, dated as of the date hereof,
by and among Pubco, the Company, Intermediate Holdco, Insignia and the
Management Parties.

“Exchange Rate” means, with respect to (i) the holder of any Class B-1 Units
that is a party to the Exchange Agreement, the meaning ascribed to such term in
the Exchange Agreement and (ii) any other holder of any Class B-1 Units, the
number of shares of Class A Common Stock for which one Class B-1 Unit will be
exchanged pursuant to Section 3.07.

“Fair Market Value” means, with respect to specified property as of any date,
the fair market value for such property as between a willing buyer under no
compulsion to buy and a willing seller under no compulsion to sell in an
arm’s-length transaction occurring on such date, taking into account all
relevant factors determinative of value (including in the case of securities any
restrictions on transfer applicable thereto), as is reasonably determined in
good faith by the Managing Member.

“Fiscal Quarter” means, any of the four periods commencing, January 1, April 1,
July 1 and October 1 and ending March 31, June 30, September 30 and December 31,
respectively, or such other periods as the Managing Member may determine to take
into account changes in the periods for which estimated U.S. federal income tax
payment are due under applicable law.

“Fiscal Year” means, except as otherwise required by Applicable Law, for the
Company’s financial reporting and federal income tax purposes, a period
commencing January 1 and ending December 31 of each year, or such other period
as the Managing Member may determine.

“Founder Holding Vehicles” means, collectively, the Founder Trusts and QuoteLab
Holdings, Inc., a Delaware corporation classified as an S corporation for U.S.
federal income tax purposes.

“Founder Trusts” means, collectively, OBF Investments, LLC, a Nevada limited
liability company, O.N.E. Holdings LLC, a Washington limited liability company,
and Wang Family Investments LLC, a Washington limited liability company.

“Founders” means Steven Yi, Eugene Nonko and Ambrose Wang, directly or
indirectly through the Founder Holding Vehicles through which they hold their
equity interests in the Company.

“Indemnitee” is defined in Section 11.02.

“Initiating Party” is defined in Article 13.

“Insignia” is defined in the preamble.

“Intermediate Holdco” is defined in the preamble.

“Intermediate Holdco Contribution Agreement” means the Contribution Agreement,
dated as of the date hereof, by and between Pubco and WTM, relating to WTM’s
contribution of Intermediate Holdco to Pubco in exchange for Class A Common
Stock.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“IPO” is defined in the recitals.

“Losses” is defined in Section 11.02.

“Legacy Profits Interest Holders” means, collectively, those Persons listed on
Schedule I hereto, each of whom, pursuant to the Reorganization Agreement and as
contemplated by this Agreement, have withdrawn as Member as of the Effective
Time and after giving effect to the Reorganization Transactions.

“Management Parties” means, collectively, Steven Yi, the Founder Holding
Vehicles and the Non-Founder Senior Executives.

 

5



--------------------------------------------------------------------------------

“Managing Member” means Intermediate Holdco, which, as of the Effective Time, is
a wholly owned Subsidiary of Pubco.

“Member” means each Person listed on Exhibit A hereto and each other Person that
becomes a member of the Company as provided herein, so long as such Person
continues as a member of the Company.

“Member Nonrecourse Debt” has the meaning assigned to the term “partner
nonrecourse debt” in Treas. Reg. §1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” has the meaning assigned to the term
“partner nonrecourse debt minimum gain” in Treas. Reg. §1.704-2(i)(2).

“Member Nonrecourse Deductions” has the meaning assigned to the term “partner
nonrecourse deductions” in Treas. Reg. §1.704-2(i)(1).

“Net Profits” and “Net Losses” for any Fiscal Year or other period means,
respectively, an amount equal to the Company’s taxable income or loss for such
Fiscal Year, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments (without duplication):

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits and Net Losses pursuant to
this definition of “Net Profits” and “Net Losses” shall be added to such taxable
income or loss;

(b) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) of the Code expenditures pursuant to
Treas. Reg. §1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Net Profits or Net Losses pursuant to this definition of “Net Profits”
and “Net Losses” shall be subtracted from such taxable income or loss;

(c) In the event the Book Value of any asset is adjusted pursuant to clause (b),
clause (c) or clause (d) of the definition of Book Value, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Book Value of the asset) or an item of loss (if the adjustment decreases the
Book Value of the asset) from the disposition of such asset and shall be taken
into account for purposes of computing Net Profits or Net Losses;

(d) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;

(e) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year;

(f) To the extent an adjustment to the adjusted tax basis of any asset pursuant
to Section 734(b) of the Code is required, pursuant to Treas. Reg.
§1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Net Profits
or Net Losses; and

(g) Any items that are allocated pursuant to Section 6.04 shall be determined by
applying rules analogous to those set forth in clauses (a) through (f) hereof
but shall not be taken into account in computing Net Profits and Net Losses.

 

6



--------------------------------------------------------------------------------

“Non-Founder Senior Executives” means, collectively, Keith Cramer, Tigran
Sinanyan, Lance Martinez, Brian Mikalis, Robert Perine, Jeff Sweetser, Serge
Topjian and Amy Yeh.

“Nonrecourse Deductions” is defined in Treas. Reg. §1.704-2(b)(1).

“Notice” is defined in Section 14.07.

“Panel” is defined in Article 13.

“Percentage Interest” means, with respect to each Member, a fraction (expressed
as a percentage), the numerator of which is the aggregate number of Class A-1
Units and Class B-1 Units held by such Member and the denominator of which is
the aggregate number of Class A-1 Units and Class B-1 Units held by all the
Members (it being understood that if the Company hereafter issues any Equity
Securities other than Class A-1 Units or Class B-1 Units, then this definition
shall be changed pursuant to an amendment of this Agreement in accordance with
the terms hereof). The initial Percentage Interest of each Member are set forth
on Exhibit A hereto.

“Permitted Transferee” means, with respect to a Member, as applicable, and in
the case of Intermediate Holdco, subject to Section 9.02, (i) the spouse of, or
any Person related by blood or adoption to, such Member, (ii) any trust, or
family partnership or family limited liability company, the sole beneficiary of
which is such Member, the spouse of, or any Person related by blood or adoption
to, such Member, (iii) an Affiliate of such Member, (iv) in the context of a
distribution by such Member to its direct or indirect equity owners
substantially in proportion to such ownership, the partners, members or
stockholders of such Member, or the partners, members or stockholders of such
partners, members or stockholders and (v) any other Member.

“Permitted Transferee Member” means a Permitted Transferee that is admitted as a
Member pursuant to the terms of this Agreement.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee, or entity in a representative
capacity, and any government or agency or political subdivision thereof.

“Prior LLC Agreement” is defined in the recitals.

“Prior Units” is defined in the recitals.

“Pubco” is defined in the recitals.

“Pubco Charter” means the Amended and Restated Certificate of Incorporation of
Pubco dated as of the date hereof.

“Pull-In Election” is defined in Section 12.05(c).

“Push-Out Election” is defined in Section 12.05(d).

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among Pubco, WTM, Insignia and the Management
Parties.

“Regulatory Allocations” is defined in Section 6.04(b).

“Reorganization Agreement” is defined in the recitals.

“Reorganization Transactions” is defined in the recitals.

“Responding Party” is defined in Article 13.

“Restricted Transaction” is defined in Section 9.06(a).

 

7



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, including any governmental
body or agency succeeding to the functions thereof.

“Secretary of State” means the Secretary of State of the State of Delaware.

“Section 1.704-3(c)(3)(iii)(B) Method” is defined in Section 6.05(b).

“Securities Act” means the Securities Act of 1933, as amended.

“Share Exchange” means a share exchange involving more than 50% of the shares of
common stock of Pubco. Share exchanges effected in accordance with the Exchange
Agreement shall not constitute nor be counted towards the occurrence of a “Share
Exchange” for purposes of this Agreement.

“Stockholders Agreement” means the Stockholders Agreement, dated as of the date
hereof, by and among Pubco, WTM, Insignia and the Founders.

“Subsidiary” means, with respect to any Person, (a) any corporation, limited
liability company or other entity, a majority of the capital stock or other
equity interests of which having ordinary voting power to elect a majority of
the board of directors or other Persons performing similar functions is at the
time owned, directly or indirectly, with power to vote, by such Person or any
direct or indirect Subsidiary of such Person or (b) a partnership in which such
Person or any direct or indirect Subsidiary is a general partner.

“Tax Withholding Advance” is defined in Section 5.04(b).

“Tax Distribution Date” means April 10 (with respect to the Fiscal Quarter
beginning January 1 and ending March 31), June 10 (with respect to the Fiscal
Quarter beginning April 1 and ending June 30), September 10 (with respect to the
Fiscal Quarter beginning July 1 and ending September 30) and December 10 (with
respect to the Fiscal Quarter beginning October 1 and ending December 31) of
each calendar year, which shall be adjusted by the Managing Member as reasonably
necessary to take into account changes in estimated tax payment due dates for
U.S. federal income taxes under applicable law.

“Tax Distributions” is defined in Section 5.02(a).

“Tax Matters Member” is defined in Section 12.05(a).

“Tax Receivables Agreement” means the Tax Receivables Agreement, dated as of the
date hereof, by and among Pubco, the Company, White Mountains Insurance Group,
Ltd., Insignia and the Management Parties.

“Trading Day” means a day on which the principal U.S. securities exchange on
which the Class A Common Stock is listed or admitted to trading is open for the
transaction of business (unless such trading shall have been suspended for the
entire day).

“Transaction Documents” means, collectively, this Agreement, the Reorganization
Agreement, the Exchange Agreement, the Tax Receivables Agreement, the
Registration Rights Agreement and the Stockholders Agreement.

“Transfer” is defined in Section 9.01.

“Treasury Regulations” or “Treas. Reg.” means the final (or, where expressly
noted, temporary or proposed) regulations promulgated under the Code, as
amended, supplemented or modified from time to time.

“Unit” is defined in Section 3.01(a).

“Unvested Class B-1 Units” is defined in Section 3.01(c).

“Unvested Prior Units” is defined in Section 3.01(c).

“WTM” means White Mountains Investments (Luxembourg) S.à r.l.

 

8



--------------------------------------------------------------------------------

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings and captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections, Exhibits and Annexes
are to Articles, Sections, Exhibits and Annexes of this Agreement unless
otherwise specified. Any capitalized term used in any Exhibit and not otherwise
defined therein has the meaning ascribed to such term in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any agreement or contract are
to that agreement or contract as amended, restated, modified or supplemented
from time to time in accordance with the terms thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively. References to “law”, “laws” or to a particular
statute or law shall be deemed also to include any and all Applicable Laws.

ARTICLE 2

ORGANIZATION

Section 2.01. Formation; Amendment and Restatement. The Company was formed as a
Delaware limited liability company under and pursuant to the Delaware LLC Act.
The Members agree to continue the Company as a limited liability company under
the Delaware LLC Act, upon the terms and subject to the conditions set forth in
this Agreement. The rights, powers, duties, obligations and liabilities of the
Members shall be determined pursuant to the Delaware LLC Act and this Agreement.
To the extent that the rights, powers, duties, obligations and liabilities of
any Member are different by reason of any provision of this Agreement than they
would be in the absence of such provision, this Agreement shall, to the extent
permitted by the Delaware LLC Act, control.

Section 2.02. Company Name. The name of the Company is QL Holdings LLC. The
business of the Company may be conducted under that name or such other names as
the Managing Member may from time to time designate; provided, however, that the
Company complies with Applicable Law relating to name changes and the use of
fictitious and assumed names.

Section 2.03. Purposes of the Company. The purposes of the Company are to carry
on any lawful business or activity and to have and exercise all of the powers,
rights and privileges which a limited liability company organized pursuant to
the Delaware LLC Act may have and exercise. The Company shall not conduct any
business which is forbidden by or contrary to Applicable Law.

Section 2.04. Principal Place of Business. The principal place of business of
the Company shall be 700 S. Flower St., Suite 640, Los Angeles, California,
90017, or such other place as the Managing Member may designate from time to
time. The Company may establish or abandon from time to time such additional
offices and places of business as the Managing Member may deem appropriate in
the conduct of the Company’s business.

Section 2.05. Registered Office and Agent. The name of the registered agent for
service of process of the Company and the address of the Company’s registered
office in the State of Delaware shall be Registered Agent Solutions, Inc., 9 E.
Loockerman Street, Suite 311, Dover, Delaware 19901, or such other agent or
office in the State of Delaware as the Managing Member or the officers may from
time to time determine.

Section 2.06. Qualification in Other Jurisdictions. The Managing Member or a
duly authorized officer of the Company shall execute, deliver and file
certificates (and any amendments and/or restatements thereof) necessary for the
Company to qualify to do business in the jurisdictions in which the Company may
wish to conduct business. In those jurisdictions in which the Company may wish
to conduct business in which qualification or registration under assumed or
fictitious names is required or desirable, the Managing Member or a duly
authorized officer of the Company shall cause the Company to be so qualified or
registered in compliance with Applicable Law.

Section 2.07. Term. The term of the Company shall continue indefinitely unless
the Company is dissolved in accordance with the provisions of this Agreement and
the Delaware LLC Act.

 

9



--------------------------------------------------------------------------------

Section 2.08. No State-law Partnership. The Members intend that the Company not
be a partnership (including a limited partnership) or joint venture, and that no
Member or officer be a partner of or in a joint venture with any other Member or
officer by virtue of this Agreement, for any purposes other than as is set forth
in the last sentence of this Section 2.08, and this Agreement shall not be
construed to the contrary. The Members intend that the Company be treated as a
partnership for U.S. federal income tax purposes (as well as under any
applicable state or local income tax laws), and the Company shall not elect or
permit itself or any of its Subsidiaries to be treated as an association taxable
as a corporation for U.S. federal income tax purposes (or under any applicable
state or local income tax laws).

ARTICLE 3

CAPITALIZATION

Section 3.01. Units; Capitalization.

(a) Units; Capitalization. Each Member’s interest in the Company, including such
Member’s interest, if any, in the capital, income, gain, loss, deduction and
expense of the Company and the right to vote, if any, on certain Company matters
as provided in this Agreement, shall be represented by units of limited
liability company interest (each, a “Unit”). The Company shall initially have
two authorized classes of Units designated “Class A-1 Units” and “Class B-1
Units.” The total number of authorized Units consists of an unlimited number of
authorized Class A-1 Units and 100,000,000 Class B-1 Units. The ownership by a
Member of Units shall entitle such Member to allocations of profits and losses
and other items and distributions of cash and other property as is set forth in
Article 5 and Article 6, respectively.

(b) Issuances of Class A-1 Units to Managing Member. In connection with the IPO
and pursuant to the Reorganization Agreement, (i) the Company converted all
Prior Units then held by Intermediate Holdco into Class A-1 Units,
(ii) Intermediate Holdco acquired a portion of the Class B-1 Units then held by
Insignia and the Management Parties and all of the Class B-1 Units then held by
the Legacy Profits Interest Holders, (iii) Intermediate Holdco contributed such
acquired Class B-1 Units to the Company and (iv) the Company converted such
Class B-1 Units into Class A-1 Units, such that, at the Effective Time and after
giving effect to the Reorganization Transactions, Intermediate Holdco, as
Managing Member, holds the number of Class A-1 Units set forth opposite its name
under the column “Class A-1 Units” on Exhibit A, which shall represent all the
Class A-1 Units then outstanding. After the Effective Time, (A) additional
Class A-1 Units may only be issued to the Managing Member in accordance with the
terms and conditions of this Agreement and (B) for each Class A-1 Unit the
Company issues to the Managing Member, Pubco shall issue a number of Class A
Common Stock based on the Exchange Rate then in effect.

(c) Issuances of Class B-1 Units. In connection with the IPO and pursuant to the
Reorganization Agreement, (i) the Company converted all Prior Units (other than
those then held by Intermediate Holdco) into Class B-1 Units, (ii) Insignia and
the Management Parties conveyed a portion of the Class B-1 Units held by them to
Intermediate Holdco, (iii) the Legacy Profits Interest Holders conveyed all of
the Class B-1 Units held by them to Intermediate Holdco and withdrew as Members.
At the Effective Time and after giving effect to the Reorganization
Transactions, Class B-1 Units shall be held in such numbers as set forth
opposite the applicable Member’s name under the column “Class B-1 Units” on
Exhibit A, which shall collectively represent all the Class B-1 Units then
outstanding. Each Class B-1 Unit issued upon the conversion of a Prior Unit
representing “profits interests” within the meaning of Revenue Procedure
Procedures 93-27 and 2001-43 for U.S. federal income tax purposes and for which
the applicable conditions to vesting of such Prior Unit under the applicable the
applicable Restricted Unit Plan and Restricted Unit Award Agreement pursuant to
which such Prior Unit was issued have not been satisfied in full as of the time
of the IPO (any such Prior Unit, an “Unvested Prior Unit”) shall be issued
subject to the terms of such Restricted Unit Plan and Restricted Unit Award
Agreement which are hereby incorporated herein by reference mutatis mutandis,
except that references to the applicable Unvested Prior Unit shall be deemed to
refer to the corresponding Class B-1 Units upon the conversion of such Unvested
Prior Unit (“Unvested Class B-1 Units”), and any references to the rights and
distributions of the Unvested Prior Unit as a “profits interest” for U.S.
federal income tax purposes shall be interpreted to refer to such corresponding
Unvested Class B-1 Units as a capital interest in the Company for U.S. federal
income tax purposes. Notwithstanding the immediately preceding sentence, if any
holder of Unvested Class B-1 Units has subscribed for shares of Class B Common
Stock and entered into separate agreements with the Company relating to the
terms of vesting of such Unvested Class B-1 Units (each, a “Class B-1 Unit
Vesting Agreement”), the provisions of which may be determined, altered or
waived in the sole

 

10



--------------------------------------------------------------------------------

discretion of the Managing Member subject to any consents required under the
applicable Class B-1 Unit Vesting Agreement, then the terms of such Class B-1
Unit Vesting Agreement shall supersede and govern with respect to such Unvested
Class B-1 Units. After the Effective Time, for each Class B-1 Unit the Company
issues to a Member, Pubco shall issue one Class B Common Stock to such Member.

(d) Members. The Managing Member and the Persons listed on Exhibit A are the
sole Members of the Company as of the Effective Time, and after giving effect to
the Reorganization Transactions. Exhibit A may be amended by the Company from
time to time in accordance with Section 4.01, but may not be amended to reduce
the economic rights of a Member, unless solely to reflect a transfer or exchange
of the units of such Member.

(e) Certificates; Legends. Units shall be issued in uncertificated form;
provided that, at the request of any Member, the Managing Member shall cause the
Company to issue one or more certificates to any such Member holding Class B-1
Units representing in the aggregate the Class B-1 Units held by such Member. If
any certificate representing Class B-1 Units is issued, then such certificate
shall bear a legend substantially in the following form:

THIS CERTIFICATE EVIDENCES CLASS B-1 UNITS REPRESENTING A MEMBERSHIP INTEREST IN
QL HOLDINGS LLC AND IS A SECURITY WITHIN THE MEANING OF ARTICLE 8 OF THE UNIFORM
COMMERCIAL CODE. THE MEMBERSHIP INTEREST IN QL HOLDINGS LLC REPRESENTED BY THIS
CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH. THE MEMBERSHIP
INTEREST IN QL HOLDINGS LLC REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
RESTRICTIONS ON TRANSFER SET FORTH IN THE FOURTH AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT OF QL HOLDINGS LLC, DATED AS OF OCTOBER 27, 2020, AS
THE SAME MAY BE AMENDED FROM TIME TO TIME.

Section 3.02. Authorization and Issuance of Additional Units.

(a) The Managing Member shall have the right to cause the Company to issue
and/or create and issue at any time after the date hereof, and for such amount
and form of consideration as the Managing Member may determine, additional Units
(of Class A-1 Units, Class B-1 Units or new classes) or other Equity Securities
of the Company (including creating classes or series thereof having such powers,
designations, preferences and rights as may be determined by the Managing
Member), subject to Section 14.08. The Managing Member shall have the power to
make such amendments to this Agreement in order to provide for such powers,
designations, preferences and rights as the Managing Member in its discretion
deems necessary or appropriate to give effect to such additional authorization
or issuance in accordance with the provisions of this Section 3.02(a), subject
to Section 14.08.

(b) At any time Pubco issues one or more shares of Class A Common Stock (other
than an issuance of the type covered by Section 3.02(c) or Section 3.02(e)),
Pubco shall promptly contribute all the net proceeds (if any) received by Pubco
with respect to such shares of Class A Common Stock to (A) Intermediate Holdco,
which in turn shall promptly contribute all such net proceeds to the Company or
(B) a holder of Class B-1 Units in exchange for (i) a corresponding number of
Class B-1 Units pursuant to Section 3.07 (such Class B-1 Units shall
automatically be canceled on the books and records of the Company and shall no
longer be deemed issued and outstanding membership interests of the Company) or
(ii) if such holder has subscribed for shares of Class B Common Stock and is
party to the Exchange Agreement, a corresponding number of Class B-1 Units and
shares of Class B Common Stock pursuant to the Exchange Agreement (in which case
the Company will cancel such Class B-1 Units pursuant to Section 2.01(b)(iii) of
the Exchange Agreement). Upon the contribution of all such net proceeds, the
Managing Member shall cause the Company to issue to Intermediate Holdco a number
of Class A-1 Units determined based upon the Exchange Rate then in effect.

(c) At any time Pubco issues one or more shares of Class A Common Stock to a
holder of Class B-1 Units in exchange for (i) a corresponding number of
Class B-1 Units pursuant to Section 3.07, such Class B-1 Units shall
automatically be canceled on the books and records of the Company and shall no
longer be deemed issued and outstanding membership interests of the Company or
(ii) if such holder has subscribed for shares of Class B Common Stock and is
party to the Exchange Agreement, a corresponding number of Class B-1 Units and
shares of

 

11



--------------------------------------------------------------------------------

Class B Common Stock pursuant to the Exchange Agreement, the Company shall
cancel such Class B-1 Units pursuant to Section 2.01(b)(iii) of the Exchange
Agreement. Upon any such cancellation by the Company of such Class B-1 Units,
the Managing Member shall cause the Company to issue to Intermediate Holdco a
number of Class A-1 Units determined based upon the Exchange Rate then in
effect.

(d) At any time Pubco issues one or more shares of capital stock of Pubco (other
than Class A Common Stock or Class B Common Stock), Pubco shall contribute all
the net proceeds (if any) received by Pubco with respect to such share or shares
of capital stock to Intermediate Holdco, which in turn shall contribute all such
net proceeds to the Company. After Intermediate Holdco contributes to the
Company all such net proceeds, then, subject to the provisions of
Section 3.02(a) and Section 14.08, the Managing Member shall cause the Company
to issue to Intermediate Holdco a corresponding number of Units or other Equity
Securities of the Company (other than Class A-1 Units or Class B-1 Units) (such
corresponding number of Units to be determined in good faith by the Managing
Member, taking into account the powers, designations, preferences and rights of
such capital stock). For the avoidance of doubt, such Units or other Equity
Securities will have the same economic rights as such issued capital stock of
Pubco.

(e) At any time Pubco issues one or more shares of Class A Common Stock in
connection with an equity incentive program (including for purposes of this
Section 3.02(e), any shares of Class A Common Stock that were issued in
connection with the IPO and pursuant to the Reorganization Agreement prior to
the Effective Time), whether such share or shares are issued upon exercise
(including cashless exercise) of an option, settlement of a restricted stock
unit, as restricted stock or otherwise, the Managing Member shall cause the
Company to issue to Intermediate Holdco a corresponding number of Class A-1
Units (determined based upon the Exchange Rate then in effect); provided that
Pubco shall be required to contribute all the net proceeds (if any) received by
Pubco from or otherwise in connection with such issuance of one or more Class A
Common Stock, including the exercise price of any option exercised, to
Intermediate Holdco, which in turn shall be required to contribute all such net
proceeds to the Company. If any such shares of Class A Common Stock so issued by
Pubco in connection with an equity incentive program are subject to vesting or
forfeiture provisions, then the Class A-1 Units that are issued by the Company
to Intermediate Holdco in connection therewith in accordance with the preceding
provisions of this Section 3.02(e) (or the Reorganization Agreement, as
applicable) shall be subject to vesting or forfeiture on the same basis; if any
of such shares of Class A Common Stock vest or are forfeited, then a
corresponding number of the Class A-1 Units (determined based upon the Exchange
Rate then in effect) issued by the Company in accordance with the preceding
provisions of this Section 3.02(e) (or the Reorganization Agreement, as
applicable) shall automatically vest or be forfeited. Any cash or property held
by either Pubco or the Company or on either’s behalf in respect of dividends
paid on restricted Class A Common Stock that fail to vest shall be returned to
the Company upon the forfeiture of such restricted Class A Common Stock.

(f) For purposes of this Section 3.02, “net proceeds” means (x) the gross
proceeds to Pubco from the issuance of Class A Common Stock or other securities,
less (y) all bona fide out-of-pocket fees and expenses of Pubco, Intermediate
Holdco, the Company and their respective Subsidiaries actually incurred in
connection with such issuance.

Section 3.03. Repurchase or Redemption of Class A Common Stock. If, at any time,
any shares of Class A Common Stock are repurchased or redeemed (whether by
exercise of a put or call, automatically or by means of another arrangement) by
Pubco for cash, then the Managing Member shall cause the Company, immediately
prior to such repurchase or redemption of Class A Common Stock, to redeem a
corresponding number of Class A-1 Units held by Intermediate Holdco (determined
based upon the Exchange Rate then in effect), at an aggregate redemption price
equal to the aggregate purchase or redemption price of the Class A Common Stock
being repurchased or redeemed by Pubco (plus any reasonable expenses related
thereto) and upon such other terms as are the same for the Class A Common Stock
being repurchased or redeemed by Pubco.

Section 3.04. Repurchase or Redemption of Class B Common Stock. Class B Common
Stock shall not be repurchased or redeemed (whether by exercise of a put or
call, automatically or by means of another arrangement) other than pursuant to
the Exchange Agreement.

 

12



--------------------------------------------------------------------------------

Section 3.05. Repurchase or Redemption of Other Capital Stock. If, at any time,
any shares of capital stock of Pubco (other than Class A Common Stock or Class B
Common Stock) are repurchased or redeemed (whether by exercise of a put or call,
automatically or by means of another arrangement) by Pubco for cash, then the
Managing Member shall cause the Company, immediately prior to such repurchase or
redemption of such shares, to redeem a corresponding number of Units or other
Equity Securities described in Section 3.02(c) held by Intermediate Holdco, at
an aggregate redemption price equal to the aggregate purchase or redemption
price of such capital stock being repurchased or redeemed by Pubco (plus any
reasonable expenses related thereto), and upon such other terms as are the same
for such capital stock being repurchased or redeemed by Pubco.

Section 3.06. Changes in Common Stock. Any subdivision (by stock split, stock
dividend, reclassification, recapitalization or otherwise) or combination (by
reverse stock split, reclassification, recapitalization or otherwise) of Class A
Common Stock, Class B Common Stock or other capital stock of Pubco shall be
accompanied by an identical subdivision or combination, as applicable, of the
Class A-1 Units, Class B-1 Units or other Equity Securities, as applicable.

Section 3.07. Exchange of Class B-1 Units. Unless a holder of Class B-1 Units
has subscribed for shares of Class B Common Stock and is party to the Exchange
Agreement, in which case the terms of the Exchange Agreement shall supersede
this Section 3.07, the Company may, in the sole and absolute discretion of the
Managing Member, elect to acquire some or all of the Class B-1 Units at any
time, and from time to time, in exchange for a number of shares of Class A
Common Stock (determined based on the Exchange Rate then in effect) or, at
Pubco’s election, Cash Consideration. On the date hereof, the Exchange Rate
shall equal 1. The Exchange Rate shall be adjusted accordingly if there is:
(i) any subdivision (by any unit or stock split, unit or stock distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse unit or stock split, reclassification, reorganization,
recapitalization or otherwise) of the Class B-1 Units or any similar event, in
each case that is not accompanied by an identical subdivision or combination of
the Class A Common Stock; or (ii) any subdivision (by any stock split, stock
dividend or distribution, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse stock split, reclassification,
reorganization, recapitalization or otherwise) of the Class A Common Stock or
any similar event, in each case that is not accompanied by an identical
subdivision or combination of the Class B-1 Units. For the avoidance of doubt,
if there is any reclassification, reorganization, recapitalization or other
similar transaction in which the shares of Class A Common Stock are converted or
changed into another security, securities or other property, this Section 3.07
shall continue to be applicable, mutatis mutandis, with respect to such security
or other property.

ARTICLE 4

MEMBERS

Section 4.01. Names and Addresses. The names and addresses of the Members are
set forth on Exhibit A attached hereto and made a part hereof. The Managing
Member shall cause Exhibit A to be amended from time to time to reflect the
admission of any additional Member, the withdrawal or termination of any Member,
receipt by the Company of notice of any change of address of a Member or the
occurrence of any other event requiring amendment of Exhibit A, including a
change in the number of Units held by any Member.

Section 4.02. No Liability for Status as Member. Except as otherwise set forth
in the Delaware LLC Act or under Applicable Law, including in respect of a
Member’s obligation to return funds wrongfully distributed to it, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company; and no Member shall have any personal liability whatsoever solely by
reason of its status as a Member, whether to the Company or to any creditor of
the Company, for the debts, obligations or liabilities of the Company or for any
of its losses beyond the amount of such Member’s personal obligation to pay its
Capital Contribution to the Company. Except as otherwise expressly provided in
the Delaware LLC Act, the liability of each Member for Capital Contributions
shall be limited to the amount of Capital Contributions required to be made by
such Member in accordance with the provisions of this Agreement, but only when
and to the extent the same shall become due pursuant to the provisions of this
Agreement. In no event shall any Member enter into any agreement or instrument
that would create or purport to create personal liability on the part of any
other Member for any debts, obligations or liabilities of the Company without
the prior written consent of such other Member. It is acknowledged and agreed
that no Member is obligated to pay or make any future Capital Contribution to
the Company.

 

13



--------------------------------------------------------------------------------

Section 4.03. Disclaimer of Certain Duties.

(a) Generally. Notwithstanding any other provision of this Agreement, but
subject to Section 11.01, to the extent that, at law or in equity, any Member
(or any Member’s Affiliate or any manager, managing member, general partner,
director, officer, employee, agent, fiduciary or trustee of any Member or of any
Affiliate of a Member) has duties (including fiduciary duties) to the Company,
to any Member, to any Person who acquires an interest in the Company or to any
other Person bound by this Agreement, all such duties (including fiduciary
duties) are hereby eliminated, to the fullest extent permitted by law, and
replaced with the duties or standards expressly set forth herein, if any;
provided that, the Managing Member, in the performance of its duties as such,
shall owe to the Company and the Members the same fiduciary duties (including
the duties of loyalty and due care) owed by directors of the board of Pubco to
Pubco and its stockholders under the laws of the State of Delaware (after giving
effect to the limitation of liability of such directors set forth in
Section 9.01 of the Pubco Charter to the maximum extent permitted by
Section 102(b)(7) of the Delaware General Corporation Law). The elimination of
duties (including fiduciary duties) to the Company, each of the Members, each
other Person who acquires an interest in in the Company and each other Person
bound by this Agreement and replacement thereof with the duties or standards
expressly set forth herein, if any, are approved by the Company, each of the
Members, each other Person who acquires an interest in the Company and each
other Person bound by this Agreement.

(b) Certain Business Activities.

(i) Subject to Section 4.03(c) and any contractual obligations by which the
Company or any or all of the Members may be bound from time to time, none of the
Members nor any of their Affiliates shall have a duty to refrain from engaging,
directly or indirectly, in the same or similar business activities or lines of
business as the Company or any of the Company’s Affiliates, including those
business activities or lines of business deemed to be competing with the Company
or any of the Company’s Affiliates. To the fullest extent permitted by law, none
of the Members nor any of their Affiliates, nor any of their respective officers
or directors, shall be liable to the Company or its Members, or to any Affiliate
of the Company or such Affiliates stockholders or members, for breach of any
fiduciary duty, solely by reason of any such activities of any Member or its
Affiliates, or of the participation therein by any officer or director of any
Member or its Affiliates.

(ii) To the fullest extent permitted by law, but subject to any contractual
obligations by which the Company or any or all of the Members may be bound from
time to time, none of the Members nor any of its Affiliates shall have a duty to
refrain from doing business with any client, customer or vendor of the Company
or any of the Company’s Affiliates, and without limiting Section 4.03(c), none
of the Members nor any of their Affiliates nor any of their respective officers,
directors or employees shall be deemed to have breached his, her or its
fiduciary duties, if any, to the Company or its Members or to any Affiliate of
the Company or such Affiliate’s stockholders or members solely by reason of
engaging in any such activity. Any director of the board of Pubco nominated by a
Member or its applicable Affiliate pursuant to the Stockholders Agreement may
consider both the interests of such Member and such Member’s obligations
hereunder in exercising such director’s powers, rights and duties hereunder and
as a director of Pubco, the sole stockholder of the Managing Member.

(c) Corporate Opportunities. Subject to any contractual provisions by which the
Company or any or all of the Members or their respective Affiliates may be bound
from time to time, in the event that any Member or any of their Affiliates or
any of their respective officers, directors or employees, acquires knowledge of
a potential transaction or other matter which may be an opportunity for any
Member (or any of its respective Affiliates), on the one hand, and the Company
(or any of its Affiliates), on the other hand, none of the Members nor any of
their Affiliates, officers, directors or employees shall have any duty to
communicate or offer such opportunity to the Company or any of its Affiliates,
and to the fullest extent permitted by law, none of the Members nor any of their
Affiliates, officers, directors or employees shall be liable to the Company or
its Members, or any Affiliate of the Company or such Affiliate’s stockholders or
members, for breach of any fiduciary duty or otherwise, solely by reason of the
fact that such Member or any of its Affiliates, officers, directors or employees
acquires, pursues, or obtains such opportunity for itself, directs such
opportunity to another person, or otherwise does not communicate information
regarding such opportunity to the Company or any of its Affiliates, and the
Company (on behalf of itself and its Affiliates and their respective
stockholders and Affiliates) to the fullest extent permitted by law hereby
waives and renounces any claim that such business opportunity constituted an
opportunity that should have been presented to the Company or any of its
Affiliates.

 

14



--------------------------------------------------------------------------------

Section 4.04. Transactions Between Members and the Company. Except as otherwise
provided by Applicable Law, a Member may, but shall not be obligated to, lend
money to the Company, act as a surety or guarantor for the Company, or transact
other business with the Company, and has the same rights and obligations when
transacting business with the Company as a person or entity who is not a Member,
provided such transactions shall be entered into on terms and conditions
customary in arm’s-length transactions between unrelated parties.

Section 4.05. Meeting of Members. Any action permitted or required to be taken
by the Members pursuant to this Agreement may be effected at a meeting of such
Members called by the Managing Member, in its discretion at any time from time
to time, by the Managing Member giving not less than five days’ prior written
notice to all other Members, which notice shall state briefly the purpose, time
and place of the meeting. All such meetings shall be held within or outside the
State of Delaware at such reasonable place as the Managing Member shall
designate and during normal business hours, and may be held by means of
conference telephone or other communications equipment by means of which all
persons participating in the meeting can hear each other. The Members may vote
at any such meeting in person or by proxy. Participation in such a meeting shall
constitute presence in person at such meeting. No notice of the time, place or
purpose of any meeting need be given to any Member who, either before or after
the time of such meeting, waives such notice in writing. At any meeting of the
Members, the Managing Member, whether present in person or by proxy, shall,
except as otherwise provided by law or by this Agreement, constitute a quorum.
Whenever any Company action is to be taken by vote of the Members at a meeting,
such action shall be authorized upon receiving the affirmative vote of the
Managing Member. For the avoidance of doubt, Members owning Class B-1 Units
shall not be entitled, with respect to such Class B-1 Units, to vote on or
approve or consent to any action permitted or required to be taken or any
determination required to be made by the Company or the Members, including the
right to vote on or approve or consent to any merger or consolidation involving
the Company, or any amendment to this Agreement, other than pursuant to
Section 14.08.

Section 4.06. Action by Members Without Meeting. Any action permitted or
required to be taken by the Members pursuant to this Agreement that may be
effected at a meeting of the Members may instead be effected by consent in
writing or by electronic transmission of the Managing Member, with the same
effect as if taken at a meeting of the Members.

Section 4.07. Limited Rights of Members. Other than as provided in this Article
4 and Article 10 (and Article 7 in the case of the Managing Member), no Member,
in such Person’s capacity as a Member, shall have the power or authority to act
for or on behalf of, or to bind, the Company, or to vote at any meeting of the
Members.

Section 4.08. Withdrawal of Members. A Member does not have the right to
withdraw from the Company as a Member (except in connection with a Transfer of
all of the Units of such Member in accordance with this Agreement) and any
attempt to violate the provisions of this Section 4.08 shall be legally
ineffective and void ab initio.

ARTICLE 5

DISTRIBUTIONS

Section 5.01. Distributions. To the extent permitted by Applicable Law and
hereunder, distributions to Members may be declared by the Managing Member out
of funds legally available therefor in such amounts and on such terms (including
the payment dates of such distributions) as the Managing Member shall determine
using such record date as the Managing Member may designate; such distributions
shall be made to the Members as of the close of business on the applicable
record date on a pro rata basis in accordance with each Member’s Percentage
Interest as of the close of business on such record date; provided, however,
that the Managing Member shall have the obligation to make distributions as set
forth in Sections 5.02 and 10.01; and provided further that, notwithstanding any
other provision herein to the contrary, no distributions shall be made to any
Member to the extent such distribution would render the Company insolvent. For
purposes of the foregoing sentence, insolvency means the inability of the
Company to meet its payment obligations when due. Promptly following the
designation of a record date and the declaration of a distribution pursuant to
this Section 5.01, the Managing Member shall give notice to each Member of the
record date, the amount and the terms of the distribution and the payment date
thereof. Notwithstanding the foregoing, any distribution otherwise payable with
respect to a Class B-1 Unit pursuant to this Section 5.01 that is not a vested
Unit shall be retained by the Company and, once such Class B-1 Unit is vested,
distributed to the holder of such Class B-1 Unit.

 

15



--------------------------------------------------------------------------------

Section 5.02. Distributions for Payment of Income Tax.

(a) On each Tax Distribution Date, unless prohibited by law, the Company shall
make a pro rata distribution to the Members (including holders of unvested
Units) (a “Tax Distribution”), in accordance with their respective Percentage
Interests, of an aggregate amount in cash sufficient for Intermediate Holdco to
receive an amount in such Tax Distribution equal to a reasonable estimate of the
Assumed Tax Liability for the corresponding Fiscal Quarter (before taking into
account Section 5.02(b)).

(b) If any current or former Member transfers some or all of its Units to Pubco
or Intermediate Holdco pursuant to the Exchange Agreement or otherwise in any
Fiscal Quarter prior to the corresponding Tax Distribution Date (and therefore
does not receive a Tax Distribution for such Fiscal Quarter in respect of such
transferred Units pursuant to Section 5.02(a)), the portion of the Tax
Distribution for such Fiscal Quarter attributable to the reasonable estimate of
the Assumed Tax Liability for such Fiscal Quarter in respect of such transferred
Units prior to such transfer shall be paid to the transferring Member (instead
of distributed to Intermediate Holdco).

(c) At least ten Business Days prior to the due date for any payment required to
be made under the Tax Receivables Agreement with respect to a Fiscal Year, the
Company shall make a pro rata distribution to the Members (a “TRA
Distribution”), in accordance with their respective Percentage Interests, of an
aggregate amount in cash sufficient for Intermediate Holdco to receive a
distribution in an amount equal to such payment due under the Tax Receivables
Agreement.

(d) If there are not sufficient funds on hand to distribute the full amount
otherwise required to be distributed pursuant to this Section 5.02, the amount
distributable to each Member shall be reduced pro rata in proportion to the
amounts the Members would otherwise receive under Sections 5.02(a), 5.02(b) and
5.02(c). The Company shall make future distributions as soon as funds become
available to pay the remaining portion of such distribution pro rata among the
Members in proportion to the amounts the Members would otherwise receive under
Sections 5.02(a), 5.02(b) and 5.02(c).

(e) If in connection with the filing of an income tax return for a Fiscal Year
or the settlement of an income tax contest with respect to a Fiscal Year, the
Company reasonably determines that the sum of the actual Assumed Tax Liability
for each Fiscal Quarter of such Fiscal Year (or any portion thereof) beginning
on or after the Effective Time exceeds the sum of the Tax Distributions made to
Intermediate Holdco in respect of such Fiscal Quarters (or any portion thereof)
pursuant to Section 5.02(a) (taking into account Section 5.02(b)), within 10
Business Days of such filing or settlement, the Company shall make an additional
Tax Distribution among the Members in accordance with their respective
Percentage Interests in a manner consistent with Section 5.02(a) and (b) such
that Intermediate Holdco receives an amount equal to such excess.

Section 5.03. Limitations on Distributions. Notwithstanding anything to the
contrary contained in this Agreement, distributions to Members shall be subject
to the restrictions contained in §18-607 of the Delaware LLC Act.

Section 5.04. Withholding.

(a) Authority to Withhold; Treatment of Withheld Amounts. Each Member hereby
authorizes the Company and the Managing Member, on behalf of the Company, to
withhold and pay to the applicable taxing authority any taxes payable by the
Company with respect to such Member or as a result of such Member’s
participation in the Company (including the Member’s Allocable Share of any
imputed underpayment paid by the Company or any income, withholding or other
taxes paid or incurred with respect to or as a result of the Member, and any
claims liabilities, interest, penalties or fees incurred with respect to any
such taxes).

(b) Indemnification. All taxes paid or incurred by the Company with respect to
or as a result of a Member (including the Member’s Allocable Share of any
imputed underpayment paid by the Company or any income, withholding or other
taxes paid or incurred with respect to or as a result of the Member, and any
claims liabilities, interest, penalties or fees incurred with respect to any
such taxes) (such amounts, “Tax Withholding Advances”), shall be repaid to the
Company in the following manner: The Company may reduce the amount of any
current or succeeding distribution (including any Tax Distribution or TRA
Distribution) to any Member to the extent of such Member’s outstanding Tax
Withholding Advances. To the extent a Tax Withholding Advance of a Member
remains

 

16



--------------------------------------------------------------------------------

outstanding after reduction of the first four Tax Distributions and four TRA
Distributions that would have otherwise been made to the Member following the
incurrence of the Tax Withholding Advance (treating distributions as reducing
Tax Withholding Advances in the order in which they were incurred), the Member
shall indemnify and hold harmless the Company for the entire amount of such Tax
Withholding Advance that remains outstanding. If a Member with an outstanding
Tax Withholding Advance transfers some or all of its Units to Intermediate
Holdco, Pubco or the Company, such Member shall indemnify and hold harmless the
Company for the portion of such outstanding Tax Withholding Advance attributable
to the transferred Units (and neither Intermediate Holdco nor Pubco shall
succeed to such Tax Withholding Advance). If a Member with an outstanding Tax
Withholding Advance transfers some or all of its Units to a Person (other than
Intermediate Holdco, Pubco or the Company), such transferee Member shall succeed
to the portion of such outstanding Tax Withholding Advance attributable to the
transferred Units. In the event of a liquidation of Company, any liquidation
proceeds otherwise payable to a Member will be reduced to the extent of such
Member’s outstanding Tax Withholding Advances (if any) and, if such reduction is
insufficient to repay the Company for the full amount outstanding of such Tax
Withholding Advances, the Member shall indemnify and hold harmless the Company
for the excess. This Section 5.04(b) shall apply to Members and former Members
and shall survive the Transfer of a Member’s Units and the termination,
dissolution, liquidation and winding up of the Company and, for this purpose to
the extent not prohibited by applicable Law, the Company shall be treated as
continuing in existence. The Company may pursue and enforce all rights and
remedies it may have against each Member under this Section 5.04(b), including
instituting a lawsuit to collect such indemnification.

(c) Refunds. In the event that the Company receives a refund of taxes previously
withheld, the economic benefit of such refund shall be apportioned among the
Members in a manner reasonably determined by the Managing Member to offset the
prior operation of this Section 5.04 in respect of such withheld taxes.

ARTICLE 6

ALLOCATIONS AND TAX MATTERS

Section 6.01. Capital Accounts and Adjusted Capital Accounts.

(a) Establishment of Capital Accounts. The Company shall establish and maintain
for each Member on its books a capital account (a “Capital Account”). Each
Member’s Capital Account (a) shall be increased by (i) the amount of money
contributed by such Member to the Company, (ii) the Book Value of property
contributed by that Member to the Company (net of liabilities secured by the
contributed property that the Company is considered to assume or take subject to
under Section 752 of the Code) and (iii) allocations to such Member of Net
Profits and any other items of income or gain allocated to such Member, and
(b) shall be decreased by (i) the amount of money distributed to such Member by
the Company, (ii) the Book Value of property distributed to such Member by the
Company (net of liabilities secured by the distributed property that such Member
is considered to assume or take subject to under Section 752 of the Code), and
(iii) allocations to such Member of Net Losses and any other items of loss or
deduction allocated to such Member. The Capital Accounts shall also be increased
or decreased to reflect a revaluation of Company property pursuant to paragraph
(b) of the definition of Book Value. On the transfer of all or part of a
Member’s Units, the Capital Account of the transferor that is attributable to
the transferred Units shall carryover to the Permitted Transferee Member in
accordance with the provisions of Treas. Reg. §1.704-1(b)(2)(iv)(1). A Member
that has more than one class of Units shall have a single Capital Account that
reflects all such Units.

(b) Negative Balances; Interest. None of the Members shall have any obligation
to the Company or to any other Member to restore any negative balance in its
Capital Account. No interest shall be paid by the Company on any Capital
Contributions.

(c) No Withdrawal. No Person shall be entitled to withdraw any part of such
Person’s Capital Contributions or Capital Account or to receive any distribution
from the Company, except as expressly provided herein.

Section 6.02. Additional Capital Contributions. Subject to Section 3.02, no
Member shall be required to make any additional Capital Contributions to the
Company or lend any funds to the Company, although any Member may agree with the
Managing Member and become obligated to do so.

 

17



--------------------------------------------------------------------------------

Section 6.03. Allocations of Net Profits and Net Losses. Subject to
Section 6.04, Net Profits or Net Losses for any Fiscal Year or other period
shall be allocated to the Members pro rata in accordance with their respective
Percentage Interests.

Section 6.04. Regulatory Allocations.

(a) Notwithstanding any other provision of this Agreement, the following
allocations shall be made for each Fiscal Year or other period:

(i) Notwithstanding any other provision of this Section 6.04, if there is a net
decrease in Company Minimum Gain during any taxable period, each Member shall be
allocated items of Company income and gain for such period (and, if necessary,
subsequent periods) in the manner and amounts provided in Treas. Reg.
§1.704-2(f), (g)(2) and (j). For purposes of this Section 6.04, each Member’s
Capital Account shall be determined and the allocation of income or gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Article 6 with respect to such taxable period. This
Section 6.04(a)(i) is intended to comply with the “minimum gain chargeback”
requirement in Treas. Reg. §1.704-2(f) and shall be interpreted consistently
therewith.

(ii) Notwithstanding the other provisions of this Section 6.04 (other than
6.04(a)(i) above), if there is a net decrease in Member Nonrecourse Debt Minimum
Gain during any taxable period, any Member with a share of Member Nonrecourse
Debt Minimum Gain at the beginning of such taxable period shall be allocated
items of Company income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treas. Reg. §1.704-2(i)(4) and
(j)(2). For purposes of this Section 6.04, each Member’s Adjusted Capital
Account balance shall be determined, and the allocation of income and gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 6.04(a), other than Section 6.04(a)(i)
above, with respect to such taxable period. This Section 6.04(a)(ii) is intended
to comply with the “partner nonrecourse debt minimum gain chargeback”
requirement in Treas. Reg. §1.704-2(i)(4) and shall be interpreted consistently
therewith.

(iii) Except as provided in Sections 6.04(a)(i) and 6.04(a)(ii) above, in the
event any Member unexpectedly receives any adjustments, allocations or
distributions described in Treas. Reg. §1.704-1(b)(2)(ii)(d)(4), (5) or (6),
items of Company income and gain shall be specially allocated to such Member in
an amount and manner sufficient to eliminate, to the extent required by such
Treasury Regulations, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible unless such deficit balance is otherwise eliminated pursuant to
Sections 6.04(a)(i) and 6.04(a)(ii).

(iv) In the event any Member has a deficit balance in its Adjusted Capital
Account at the end of any taxable period, such Member shall be specially
allocated items of Company gross income and gain in the amount of such excess as
quickly as possible; provided, however, that an allocation pursuant to this
Section 6.04(a)(iv) shall be made only if and to the extent that such Member
would have a deficit balance in its Adjusted Capital Account after all other
allocations provided in this Section 6.04(a) have been tentatively made as if
this Section 6.04(a)(iv) were not in this Agreement.

(v) Nonrecourse Deductions for any taxable period shall be allocated to the
Members in accordance with their Percentage Interests.

(vi) Member Nonrecourse Deductions for any taxable period shall be allocated
100% to the Member that bears the Economic Risk of Loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treas. Reg. §1.704-2(i) or Treas. Reg.
§1.704-2(k). If more than one Member bears the Economic Risk of Loss with
respect to a Member Nonrecourse Debt, Member Nonrecourse Deductions attributable
thereto shall be allocated between or among such Members in accordance with the
ratios in which they share such Economic Risk of Loss.

 

18



--------------------------------------------------------------------------------

(b) Nature of Allocations. The allocations set forth in Section 6.04(a) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction pursuant to this Section 6.04(b). Therefore,
notwithstanding any other provision of this Article 6 (other than the Regulatory
Allocations), but subject to the Code and the Treasury Regulations, the Managing
Member shall make such offsetting special allocations of Company income, gain,
loss, or deduction in whatever manner it determines appropriate so that, after
such offsetting allocations are made, each Member’s Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Member would
have had if the Regulatory Allocations were not part of the Agreement. In
exercising its discretion under this Section 6.04(b), the Managing Member shall
take into account future Regulatory Allocations that, although not yet made, are
likely to offset other Regulatory Allocations previously made.

Section 6.05. Allocation for Income Tax Purposes.

(a) Except as provided in Section 6.05(b), 6.05(c), 6.05(d) and 6.05(e), each
item of income, gain, loss and deduction of the Company for U.S. federal income
tax purposes shall be allocated among the Members in the same manner as such
items are allocated for book purposes under Sections 6.03 and 6.04.

(b) The Members recognize that there may be a difference between the Book Value
of a Company asset and the asset’s adjusted tax basis at the time of the
property’s contribution or revaluation pursuant to this Agreement. In such a
case, all items of tax depreciation, cost recovery, amortization, and gain or
loss with respect to such asset shall be allocated among the Members to take
into account the disparities between the Book Values and the adjusted tax basis
with respect to such properties in accordance with the provisions of Sections
704(b) and 704(c) of the Code and the Treasury Regulations using any method
available under Treas. Reg. §1.704-3 selected by the Managing Member; provided,
however, that (i) solely for Federal, state and local income and franchise tax
purposes and not for book or Capital Account purposes, income, gain, loss and
deduction with respect to any Company asset with a Book Value other than the tax
basis of such Company asset (other than a Company asset that is a partnership
interest for Federal income tax purposes) shall be allocated for Federal, state
and local income tax purposes in accordance with the “traditional method with
curative allocations”, but with curative allocations limited to curative
allocations of gain from the sale or other disposition of each such asset (as
described in section 1.704-3(c)(3)(iii)(B) of the Treasury Regulations) (the
“Section 1.704-3(c)(3)(iii)(B) Method”), and (ii) any tax items not required to
be allocated under the 1.704-3(c)(3)(iii)(B) Method shall be allocated in the
same manner as such gain or loss would be allocated for book purposes under
Sections 6.03 and 6.04. Items allocated under this Section 6.05(b) shall neither
be credited nor charged to the Members’ Capital Accounts.

(c) All items of income, gain, loss, deduction and credit allocated to the
Members in accordance with the provisions hereof and basis allocations
recognized by the Company for federal income tax purposes shall be determined
without regard to any election under Section 754 of the Code that may be made by
the Company; provided, however, such allocations, once made, shall be adjusted
as necessary or appropriate to take into account the adjustments permitted by
Sections 734 and 743 of the Code.

(d) Any Section 707(c) Deduction (as defined in the Tax Receivables Agreement)
will be entirely allocated to Intermediate Holdco (or its successor or
applicable Subsidiary).

(e) If any deductions for depreciation, cost recovery or depletion are
recaptured as ordinary income upon the sale or other disposition of Company
properties, the ordinary income character of the gain from such sale or
disposition shall be allocated among the Members in the same ratio as the
deductions giving rise to such ordinary income character were allocated.

Section 6.06. Other Allocation Rules. All items of income, gain, loss, deduction
and credit allocable to Units that have been transferred shall be allocated
between the transferor and the transferee based on an interim closing of the
Company’s books (as though the Company’s Fiscal Year had ended).

Section 6.07. Regulatory Compliance. The foregoing provisions are intended to
comply with Treas. Reg. § 1.704-1(b), and shall be interpreted and applied as
provided in such Treasury Regulations. If the Managing Member shall determine
that the manner in which the Capital Accounts or Adjusted Capital Accounts, or
any increases or decreases thereto, are computed, or the manner in which any
allocations are made under Sections 6.03 and 6.04, should be adjusted in order
to comply with Sections 704(b) and 704(c) of the Code and Treasury Regulations
thereunder, the Managing Member shall make such modifications, provided that the
Managing Member shall not modify the manner of making distributions pursuant to
this Agreement or the Section 1.704-3(c)(3)(iii)(B) Method.

 

19



--------------------------------------------------------------------------------

Section 6.08. Certain Costs and Expenses. The Company shall (a) pay, or cause to
be paid, all costs, fees, operating expenses and other expenses of the Company
(including the costs, fees and expenses of attorneys, accountants or other
professionals and the compensation of all personnel providing services to the
Company) incurred in pursuing and conducting, or otherwise related to, the
business of the Company, and (b) in the sole discretion of the Managing Member,
reimburse the Managing Member for any out-of-pocket costs, fees and expenses
incurred by it in connection therewith. To the extent that the Managing Member
reasonably determines in good faith that its expenses are related to the
business conducted by the Company and/or its Subsidiaries (including any good
faith allocation of a portion of expenses that so relate to the business of the
Company and/or its Subsidiaries and that also relate to other businesses or
activities of the Managing Member), then the Managing Member may cause the
Company to pay or bear all such expenses of the Managing Member, including,
costs of securities offerings not borne directly by Members, compensation and
meeting costs of its board of directors, cost of periodic reports to its
stockholders, litigation costs and damages arising from litigation, accounting
and legal costs and franchise taxes (which are not based on, or measured by,
income); provided that the Company shall not pay or bear any income tax
obligations of the Managing Member; provided further that the payment of Tax
Distributions to the Managing Member shall not be prevented by the foregoing.
Payments under this Section 6.08 are intended to constitute reasonable
compensation for past or present services and are not “distributions” within the
meaning of §18-607 of the Delaware LLC Act.

ARTICLE 7

MANAGEMENT AND CONTROL OF BUSINESS

Section 7.01. Management. (a) The Members shall possess all rights and powers as
provided in the Delaware LLC Act and otherwise by Applicable Law. Except as
otherwise expressly provided for herein and subject to the other provisions of
this Agreement, the Members hereby consent to the exercise by the Managing
Member of all such powers and rights conferred on them by the Delaware LLC Act
with respect to the management and control of the Company.

(b) Other than with respect to the actions described in Section 10.01(a), the
Managing Member shall have the power and authority to delegate to one or more
other Persons the Managing Member’s rights and powers to manage and control the
business and affairs of the Company, including to delegate to agents and
employees of a Member or the Company (including any officers thereof), and to
delegate by a management agreement or another agreement with, or otherwise to,
other Persons. The Managing Member may authorize any Person (including any
Member or officer of the Company) to enter into and perform any document on
behalf of the Company.

(c) Except as otherwise expressly provided in this Agreement, and subject to any
requisite approvals by the board of directors of Pubco and/or the stockholders
of Pubco, as applicable, the Managing Member shall have the power and authority
to effectuate the sale, lease, transfer, exchange or other disposition of any,
all or substantially all of the assets of the Company (including the exercise or
grant of any conversion, option, privilege or subscription right or any other
right available in connection with any assets at any time held by the Company)
or the merger, consolidation, reorganization or other combination of the Company
with or into another entity.

Section 7.02. Investment Company Act. The Managing Member shall use reasonable
best efforts to ensure that the Company shall not be subject to registration as
an investment company pursuant to the Investment Company Act.

ARTICLE 8

OFFICERS

Section 8.01. Officers. The Managing Member may designate one or more
individuals to serve as officers of the Company. The Company shall have such
officers as the Managing Member may from time to time determine, which officers
may (but need not) include a Chief Executive Officer, a Chief Financial Officer,
a Treasurer and a Secretary. Two or more offices may be held by the same
individual. The officers of the Company may be removed by the Managing Member
(or by the Chief Executive Officer to the extent the Managing Member delegates
such authority to the Chief Executive Officer) at any time for any reason or no
reason. The initial officers of the Company shall consist of the individuals set
forth in Exhibit B hereto.

 

20



--------------------------------------------------------------------------------

Section 8.02. Other Officers and Agents. The Managing Member may appoint such
other officers and agents as it may deem necessary or advisable, who shall hold
their offices for such terms and shall exercise such powers and perform such
duties as shall be determined from time to time by the Managing Member.

Section 8.03. Chief Executive Officer. The Chief Executive Officer shall be the
chief executive officer of the Company and shall have the general powers and
duties of supervision and management usually vested in the office of a chief
executive officer of a company. He or she shall preside at all meetings of
Members if present thereat. Except as the Managing Member shall authorize the
execution thereof in some other manner, he or she shall execute bonds, mortgages
and other contracts on behalf of the Company.

Section 8.04. Treasurer. The Treasurer shall have the custody of Company funds
and securities and shall keep full and accurate account of receipts and
disbursements in a book belonging to the Company. He or she shall deposit all
moneys and other valuables in the name and to the credit of the Company in such
depositaries as may be designated by the Managing Member or the Chief Executive
Officer. The Treasurer shall disburse the funds of the Company as may be ordered
by the Managing Member or the Chief Executive Officer, taking proper vouchers
for such disbursements. He or she shall render to the Managing Member and the
Chief Executive Officer whenever either of them may request it, an account of
all his or her transactions as Treasurer and of the financial condition of the
Company. If required by the Managing Member, the Treasurer shall give the
Company a bond for the faithful discharge of his or her duties in such amount
and with such surety as the Managing Member shall prescribe.

Section 8.05. Secretary. The Secretary shall give, or cause to be given, notice
of all meetings of Members and all other notices required by Applicable Law or
by this Agreement, and in case of his or her absence or refusal or neglect so to
do, any such notice may be given by any person thereunto directed by the Chief
Executive Officer, or by the Managing Member. He or she shall record all the
proceedings of the meetings of the Company in a book to be kept for that
purpose, and shall perform such other duties as may be assigned to him or her by
the Managing Member or by the Chief Executive Officer.

Section 8.06. Other Officers. Other officers, if any, shall have such powers and
shall perform such duties as shall be assigned to them, respectively, by the
Managing Member or by the Chief Executive Officer.

ARTICLE 9

TRANSFERS OF INTERESTS; ADMITTANCE OF NEW MEMBERS

Section 9.01. Transfer of Units. Other than as provided for below in this
Section 9.01 or in Section 9.02, no Member may sell, assign, transfer, grant a
participation in, pledge, hypothecate, encumber or otherwise dispose of (such
transaction being herein collectively called a “Transfer”) all or any portion of
its Units except with the approval of the Managing Member, which may be granted
or withheld in its sole discretion. Notwithstanding the requirement to obtain
the approval of the Managing Member as set forth in the immediately preceding
sentence but otherwise in compliance with Sections 9.01 and 9.02, a Member,
without the approval of the Managing Member, may, at any time, (i) Transfer any
portion of such Member’s Units pursuant to the Exchange Agreement, or
(ii) Transfer any portion of such Member’s Units to a Permitted Transferee of
such Member. Any Transfer of Class B-1 Units to a Permitted Transferee of such
Member must be accompanied by the transfer of an equal number of corresponding
shares of Class B Common Stock to such Permitted Transferee. Any purported
Transfer of all or a portion of a Member’s Units not complying with this
Section 9.01 shall be void ab initio and shall not create any obligation on the
part of the Company or the other Members to recognize that purported Transfer or
to recognize the Person to which the Transfer purportedly was made as a Member.
A Person acquiring a Member’s Units pursuant to this Section 9.01 shall not be
admitted as a substitute or additional Member except in accordance with the
requirements of Section 9.03, but such Person shall, to the extent of the Units
transferred to it, be entitled to such Member’s (i) share of distributions,
(ii) share of profits and losses, including Net Profits and Net Losses, and
(iii) Capital Account in accordance with Section 6.01(a). Notwithstanding
anything in this Section 9.01 or elsewhere in this Agreement to the contrary, if
a Member Transfers all or any portion of its Units after the designation of a
record date and declaration of a distribution pursuant to Section 5.01 and
before the payment date of such distribution, the transferring Member (and not
the Person acquiring all or any portion of its Units) shall be entitled to
receive such distribution in respect of such transferred Units.

 

21



--------------------------------------------------------------------------------

Section 9.02. Transfer of Intermediate Holdco’s Interest. Intermediate Holdco
may not Transfer all or any portion of its Units held in the form of Class A-1
Units at any time, except to the Company as provided herein.

Section 9.03. Recognition of Transfer; Substitute and Additional Members. (a) No
direct or indirect Transfer of all or any portion of a Member’s Units may be
made, and no purchaser, assignee, transferee or other recipient of all or any
part of such Units shall be admitted to the Company as a substitute or
additional Member hereunder, unless:

(i) the provisions of Section 9.01 or Section 9.02, as applicable, shall have
been complied with;

(ii) in the case of a proposed substitute or additional Member (other than a
Permitted Transferee) that is (i) a competitor or potential competitor of Pubco
or the Company or their Subsidiaries, (ii) a Person with whom Pubco or the
Company or their respective Subsidiaries has had or is expected to have a
material commercial or financial relationship or (iii) likely to subject Pubco
or the Company or their respective Subsidiaries to any material legal or
regulatory requirement or obligation, or materially increase the burden thereof,
in each case as determined by the Managing Member in its sole discretion, the
admission of the purchaser, assignee, transferee or other recipient as a
substitute or additional Member shall have been approved by the Managing Member;

(iii) the Managing Member shall have been furnished with the documents effecting
such Transfer, in form and substance reasonably satisfactory to the Managing
Member, executed and acknowledged by both the seller, assignor or transferor and
the purchaser, assignee, transferee or other recipient, and the Managing Member
shall have executed (and the Managing Member hereby agrees to execute) any other
documents on behalf of itself and the Members required to effect the Transfer;

(iv) the provisions of Section 9.03(b) shall have been complied with;

(v) the Managing Member shall be reasonably satisfied that such Transfer will
not (A) result in a violation of the Securities Act or any other Applicable Law;
or (B) cause an assignment under the Investment Company Act;

(vi) such Transfer would not cause the Company to lose its status as a
partnership for federal income tax purposes and, without limiting the generality
of the foregoing, such Transfer shall not be effected on or through an
“established securities market” or a “secondary market or the substantial
equivalent thereof”, as such terms are used in Section 1.7704-1 of the Treasury
Regulations; provided that a Transfer will not be prohibited on this basis so
long as the Company continues to satisfy the “private placements” safe harbor
pursuant to Treas. Reg. § 1.7704-1(h), as determined by the Company in its sole
reasonable discretion exercised in good faith;

(vii) the Managing Member shall have received the opinion of counsel, if any,
required by Section 9.03(c) in connection with such Transfer; and

(viii) all necessary instruments reflecting such Transfer and/or admission shall
have been filed in each jurisdiction in which such filing is necessary in order
to qualify the Company to conduct business or to preserve the limited liability
of the Members.

(b) Each substitute Member and additional Member shall be bound by all of the
provisions of this Agreement. Each substitute Member and additional Member, as a
condition to its admission as a Member, shall execute and acknowledge such
instruments (including a counterpart of this Agreement and the Exchange
Agreement or a joinder agreement in customary form), in form and substance
reasonably satisfactory to the Managing Member, as the Managing Member
reasonably deems necessary or desirable to effectuate such admission and to
confirm the agreement of such substitute or additional Member to be bound by all
the terms and provisions of this Agreement with respect to the Units acquired by
such substitute or additional Member. The admission of a substitute or
additional Member shall not require the consent of any Member other than the
Managing Member (if and to the extent such consent of the Managing Member is
expressly required by this Article 9). As promptly as practicable after the
admission of a substitute or additional Member, the Managing Member shall update
the books and records of the Company and Exhibit A to reflect such admission.

 

22



--------------------------------------------------------------------------------

(c) As a further condition to any Transfer of all or any part of a Member’s
Units, the Managing Member may, in its discretion, require a written opinion of
counsel to the transferring Member reasonably satisfactory to the Managing
Member, obtained at the sole expense of the transferring Member, reasonably
satisfactory in form and substance to the Managing Member, as to such matters as
are customary and appropriate in transactions of this type, including, without
limitation (or, in the case of any Transfer made to a Permitted Transferee,
limited to an opinion) to the effect that such Transfer will not result in a
violation of the registration or other requirements of the Securities Act or any
other federal or state securities laws. No such opinion, however, shall be
required in connection with a Transfer made pursuant to the Exchange Agreement.

Section 9.04. Expense of Transfer; Indemnification. All reasonable costs and
expenses incurred by the Managing Member and the Company in connection with any
Transfer of a Member’s Units, including any filing and recording costs and the
reasonable fees and disbursements of counsel for the Company, shall be paid by
the transferring Member. In addition, the transferring Member hereby indemnifies
the Company against any losses, claims, damages or liabilities to which the
Company, or any of its Affiliates may become subject arising out of or based
upon any false representation or warranty made by such transferring Member or
such transferee in connection with such Transfer.

Section 9.05. Exchange Agreement. In connection with any Transfer of any portion
of a Member’s Units pursuant to the Exchange Agreement, the Managing Member
shall cause the Company to take any action as may be required under the Exchange
Agreement or requested by any party thereto to effect such Transfer promptly.

Section 9.06. Restrictions on Business Combination Transactions.

(a) The Company shall not be a party to (i) a transaction of any kind that would
result in any Class A-1 Units being held by any Person other than the Managing
Member or (ii) any reorganization, Share Exchange, consolidation, conversion or
merger or any other transaction having an effect on members substantially
similar to that resulting from a reorganization, Share Exchange, consolidation,
conversion or merger (each in this clause (ii), a “Restricted Transaction”)
without the approval of the Managing Member.

(b) The Company shall not be a party to any Restricted Transaction that includes
or is in conjunction with a transaction involving the disposition, exchange or
conversion of Class A Common Stock for consideration (collectively, a
“Consolidated Transaction”) unless (i) each holder of Class A Common Stock and
Class B Common Stock (together with the corresponding number of Class B-1 Units)
is allowed to participate pro rata in such Consolidated Transaction (as if the
Class B Common Stock (together with the corresponding number of Class B-1 Units)
were exchanged immediately prior to such Consolidated Transaction for Class A
Common Stock pursuant to the Exchange Agreement); and (ii) the gross proceeds
payable in respect of each Class B-1 Unit equals the gross proceeds that would
be payable in such Consolidated Transaction in respect of the Class A Common
Stock for which such Class B-1 Unit was exchanged immediately prior to such
Consolidated Transaction pursuant to the Exchange Agreement.

(c) Nothing in this Section 9.06 shall be deemed to modify any of the rights of
the parties to the Tax Receivables Agreement as set forth therein.

ARTICLE 10

DISSOLUTION AND TERMINATION

Section 10.01. Dissolution.

(a) The Company shall be dissolved and its affairs wound up upon the occurrence
of any of the following events:

(i) an election by the Managing Member to dissolve, wind up or liquidate the
Company;

(ii) the sale, disposition or transfer of all or substantially all of the assets
of the Company;

(iii) the entry of a decree of dissolution of the Company under §18-802 of the
Delaware LLC Act; or

 

23



--------------------------------------------------------------------------------

(iv) at any time there are no members of the Company, unless the Company is
continued in accordance with the Delaware LLC Act.

(b) In the event of a dissolution pursuant to Section 10.01(a), the relative
economic rights of each class of Units immediately prior to such dissolution
shall be preserved to the greatest extent practicable with respect to
distributions made to Members pursuant to Section 10.01(f) in connection with
such dissolution, taking into consideration legal constraints that may adversely
affect one or more parties to such dissolution and subject to compliance with
Applicable Laws.

(c) Dissolution of the Company shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Company will not terminate until
the assets of the Company have been distributed as provided in this
Section 10.01 and any filings required by the Delaware LLC Act have been made.

(d) Upon dissolution, the Company shall be liquidated and wound up in an orderly
manner in accordance with the provisions of this Section 10.01. The Managing
Member or a Person selected by the Managing Member shall act as liquidating
trustee. The liquidating trustee shall wind up the affairs of the Company
pursuant to this Agreement. The liquidating trustee is authorized, subject to
the Delaware LLC Act, to sell, exchange or otherwise dispose of the assets of
the Company, or to distribute Company assets in kind, as the liquidating trustee
shall determine to be in the best interests of the Members. The reasonable
out-of-pocket expenses incurred by the liquidating trustee in connection with
winding up the Company (including legal and accounting fees and expenses), all
other liabilities or losses of the Company or the liquidating trustee incurred
in accordance with the terms of this Agreement, and reasonable compensation for
the services of the liquidating trustee, in the case of a liquidating trustee
that is not the Managing Member, shall be borne by the Company. Except as
otherwise required by law and except in connection with any gross negligence,
willful misconduct or bad faith of the liquidating trustee, the liquidating
trustee shall not be liable to any Member or the Company for any loss
attributable to any act or omission of the liquidating trustee taken in good
faith in connection with the winding up of the Company and the distribution of
Company assets. The liquidating trustee may consult with counsel and accountants
with respect to winding up the Company and distributing its assets and shall be
justified in acting or omitting to act in accordance with the advice or opinion
of such counsel or accountants, provided that the liquidating trustee shall have
used reasonable care in selecting such counsel or accountants.

(e) Upon dissolution of the Company, the expenses of liquidation (including
compensation for the services of the liquidating trustee, in the case of a
liquidating trustee that is not the Managing Member, and legal and accounting
fees and expenses) and the Company’s liabilities and obligations to creditors
shall be paid, or reasonable provisions shall be made for payment thereof, in
accordance with Applicable Law, from cash on hand or from the liquidation of
Company properties.

(f) A reasonable time shall be allowed for the orderly winding up of the
business and affairs of the Company and the liquidation of its assets pursuant
to this Section 10.01 to minimize any losses otherwise attendant upon such
winding up. Notwithstanding the generality of the foregoing, within 180 calendar
days after the effective date of dissolution of the Company, the assets of the
Company shall be distributed in the following manner and order: (i) all debts
and obligations of the Company, if any, shall first be paid, discharged or
provided for by adequate reserves; and (ii) the balance shall be distributed to
the Members in accordance with Section 5.01.

(g) The liquidating trustee shall not be personally liable for the return of
Capital Contributions or any portion thereof to the Members (it being understood
and agreed that any such return shall be made solely from Company assets).

Section 10.02. Termination. The Company shall terminate when all of the assets
of the Company, after payment or reasonable provision for the payment of all
debts, liabilities and obligations of the Company, shall have been distributed
in the manner provided for in this Article 10 and the Managing Member shall
cause the Certificate to be canceled in the manner required by the Delaware LLC
Act.

 

24



--------------------------------------------------------------------------------

ARTICLE 11

EXCULPATION AND INDEMNIFICATION

Section 11.01. Exculpation. To the fullest extent permitted by Applicable Law,
and except as otherwise expressly provided herein, no Indemnitee shall be liable
to the Company or any other Indemnitee for any Losses (as defined below), which
at any time may be imposed on, incurred by, or asserted against, the Company or
any other Indemnitee as a result of or arising out of the activities of the
Indemnitee on behalf of the Company to the extent within the scope of the
authority reasonably believed by such Indemnitee to be conferred on such
Indemnitee, except to the extent such Losses (as defined below) arise out of
(i) the Indemnitee’s failure to act in good faith and in a manner such
Indemnitee believed to be in, or not opposed to, the best interests of the
Company, and, with respect to any criminal proceeding, the Indemnitee’s not
having any reasonable cause to believe such conduct was unlawful, (ii) the
Indemnitee’s material breach of this Agreement or any other Transaction
Document, or (iii) the Indemnitee’s gross negligence or willful misconduct.

Section 11.02. Indemnification. To the fullest extent permitted by Applicable
Law, each of (a) the Members, the Managing Member and their respective
Affiliates, (b) the stockholders, members, managers, directors, officers,
partners, employees and agents of the Members and the Managing Member and their
respective Affiliates, and (c) the officers of the Company (each, an
“Indemnitee”) shall be indemnified and held harmless by the Company from and
against any and all losses, claims, damages, liabilities, expenses (including
legal fees and expenses), judgments, fines, settlements, taxes and other amounts
arising from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative, but in each case excluding any income
taxes of the Indemnitees or taxes based on fees or other compensation received
by or paid to the Indemnitees (collectively, “Losses”), which at any time may be
imposed on, incurred by, or asserted against, the Indemnitee as a result of or
arising out of this Agreement, the Company, its assets, business or affairs or
the activities of the Indemnitee on behalf of the Company to the extent within
the scope of the authority reasonably believed to be conferred on such
Indemnitee; provided, however, that the Indemnitee shall not be entitled to
indemnification for any Losses to the extent such Losses arise out of (i) the
Indemnitee’s failure to act in good faith and in a manner such Indemnitee
believed to be in, or not opposed to, the best interests of the Company, and,
with respect to any criminal proceeding, the Indemnitee’s not having any
reasonable cause to believe such conduct was unlawful, (ii) the Indemnitee’s
material breach of this Agreement or any other Transaction Document, or
(iii) the Indemnitee’s gross negligence or willful misconduct. The termination
of any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere, or its equivalent, shall not, of itself, create
a presumption that the Indemnitee acted in a manner specified in clause (i),
(ii) or (iii) above. Any indemnification pursuant to this Article 11 shall be
made only out of the assets of the Company and no Member shall have any personal
liability on account thereof. The Company hereby acknowledges that one or more
Indemnitees may have certain rights to indemnification, advancement of expenses
and/or insurance provided by certain entities who hold an interest in the
Company or Pubco and have designated certain directors to serve on the board of
Pubco (“Designating Stockholders”). The Company hereby agrees, unless Pubco is
the indemnitor of first resort, in which case, the Company shall be indemnitor
of second resort, (i) that the Company is the indemnitor of first resort (i.e.,
its obligations to an Indemnitee are primary and any obligation of the
Designating Stockholders or their insurers to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by an Indemnitee
is secondary), (ii) that the Company shall be required to advance the full
amount of expenses incurred by an Indemnitee and shall be liable for the full
amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
agreement or any other agreement between the Company and the Indemnitee, without
regard to any rights an Indemnitee may have against the Designating Stockholders
or their insurers, and (iii) that the Company irrevocably waives, relinquishes
and releases the Designating Stockholders from any and all claims against the
Designating Stockholders for contribution, subrogation or any other recovery of
any kind in respect thereof.

Section 11.03. Expenses. Expenses (including reasonable legal fees and expenses)
incurred by an Indemnitee in defending any claim, demand, action, suit or
proceeding described in Section 11.02 shall, from time to time, be advanced by
the Company prior to the final disposition of such claim, demand, action, suit
or proceeding, upon receipt by the Company of an undertaking by or on behalf of
the Indemnitee to repay such amount if it shall be determined that the
Indemnitee is not entitled to be indemnified as provided in this Article 11;
provided that such undertaking shall be unsecured and interest free and shall be
accepted without regard to an Indemnitee’s ability to repay amounts advanced and
without regard to an Indemnitee’s entitlement to indemnification.

 

25



--------------------------------------------------------------------------------

Section 11.04. Non-Exclusivity. The indemnification and advancement of expenses
set forth in this Article 11 shall not be exclusive of any other rights to which
those seeking indemnification or advancement of expenses may be entitled under
any statute, the Delaware LLC Act, this Agreement, any other agreement, a policy
of insurance or otherwise. The indemnification and advancement of expenses set
forth in this Article 11 shall continue as to an Indemnitee who has ceased to be
a named Indemnitee and shall inure to the benefit of the heirs, executors,
administrators, successors and permitted assigns of such a Person.

Section 11.05. Insurance. The Company may purchase and maintain insurance on
behalf of the Indemnitees against any liability asserted against them and
incurred by them in such capacity, or arising out of their status as
Indemnitees, whether or not the Company would have the power to indemnify them
against such liability under this Article 11.

ARTICLE 12

ACCOUNTING AND RECORDS; TAX MATTERS

Section 12.01. Accounting and Records. The books and records of the Company
shall be made and maintained, and the financial position and the results of its
operations recorded, at the expense of the Company, in accordance with such
method of accounting as is determined by the Managing Member. The books and
records of the Company shall reflect all Company transactions and shall be made
and maintained in a manner that is appropriate and adequate for the Company’s
business.

Section 12.02. Tax Returns. The Company shall prepare and timely file all U.S.
Federal, state, local and non-U.S. income tax returns required to be filed by
the Company. Unless otherwise agreed by the Managing Member, any income tax
return of the Company shall be prepared by an independent public accounting firm
of recognized national standing selected by the Managing Member. Each Member
shall furnish to the Company all pertinent information in its possession
relating to the Company’s operations that is necessary to enable the Company’s
tax returns to be timely prepared and filed. Unless otherwise extended by the
Managing Member the Company shall deliver to each Member within forty-five days
after the end of the applicable Fiscal Year a Schedule K-1 together with such
additional information as may be reasonably required or requested by the Members
in order to file their U.S. Federal tax, state, and local and non-U.S. income
tax returns reflecting the Company’s operations and the operations of any of its
Subsidiaries. In the event of an extension, (i) the Company shall nevertheless
use reasonable best efforts to provide each Member within ninety days after the
end of the applicable Fiscal Year a Schedule K-1 together with such additional
information as may be reasonably required or requested by the Members in order
to file their U.S. Federal, state, local and non-U.S. income tax returns
reflecting the Company’s operations and the operations of any of its
Subsidiaries and (ii) the Company shall use reasonable best efforts to provide
each Member with an estimate of the net taxable income of the Company allocated
to (or reasonably estimated to be allocated to) such member for a Fiscal Year,
together with an estimate of the state apportionment of such income, within
forty five days after the end of the applicable Fiscal Year. The Company shall
bear the costs of the preparation and filing of its tax returns.

Section 12.03. Tax Partnership. Neither the Company nor any Member shall make an
election for the Company or any Subsidiary to be classified as other than a
partnership or entity disregarded as separate from its owner pursuant to Treas.
Reg. § 301.7701-3 (an “Entity Classification Election”).

Section 12.04. Tax Elections. The Managing Member shall, on behalf of the
Company, make or cause to be made the following elections on the appropriate
forms or tax returns:

(a) to adopt the calendar year as the Company’s taxable year or Fiscal Year, if
permitted under the Code;

(b) to adopt the accrual method of accounting and to keep the Company’s books
and records on the U.S. federal income tax method;

(c) to elect to amortize the organizational expenses of the Company as permitted
by Sections 195 and 709(b) of the Code;

(d) as required by the Tax Receivables Agreement, to make and maintain an
election under Section 754 of the Code with respect to the Company (and to cause
each of its Subsidiaries classified as a partnership for U.S. Federal income tax
purposes to make and maintain such an election under Section 754 of the Code)
for any Fiscal Year during which an Exchange (as such term is defined in the Tax
Receivables Agreement) occurs; and

 

26



--------------------------------------------------------------------------------

(e) any other election the Managing Member may deem appropriate and in the best
interests of the Members (other than an Entity Classification Election).

Section 12.05. Tax Controversies.

(a) Except for any Fiscal Years beginning before January 1, 2018, the Managing
Member (or its designee, which such designee shall act solely at the direction
of the Managing Member) shall be the “partnership representative” of the Company
(and each Subsidiary of the Company that is treated as a partnership for
applicable tax purposes) for all purposes of Section 6223 of the Code and any
analogous provisions of state or local tax law (the “Tax Matters Member”). For
any Fiscal Years beginning before January 1, 2018, the Managing Member (or its
designee, which such designee shall act solely at the direction of the Managing
Member) shall be the Tax Matters Member (which role shall include acting as the
“tax matters partner” under Section 6231(a)(7) of the Code, as in effect prior
to the repeal of such section pursuant to the BBA Rules).

(b) If the Company, any Subsidiary of the Company or the Tax Matters Member
receives a notice of proposed partnership adjustment with respect to the Company
or any Subsidiary of the Company for any Fiscal Year (an “Adjustment Notice”),
the Tax Matters Member shall use commercially reasonable efforts to,
(1) promptly provide each Member written notice thereof, (2) use any available
method under the BBA Rules to reduce the amount of any imputed underpayment
reflected in such Adjustment Notice (including under Section 6225(c) of the Code
and Treas. Reg. § 301.6225-2), and (3) determine in good faith the portion of
the imputed underpayment reflected in such Adjustment Notice that would be
allocated to each current or former Member if the Company (or, if applicable,
any Subsidiary of the Company) made a Push-Out Election with respect to such
Adjustment Notice (taking into account any available modifications described in
clause (2) above and any Pull-In Elections) (such portion with respect to any
Member, such Member’s “Allocable Share”). At the request of the Tax Matters
Member, each Member shall use commercially reasonable efforts to provide the Tax
Matters Member and the Company with any information available to such Member and
with such representations, certificates, or forms relating to such Member (or
its direct or indirect owners or account holders) and any other documentation,
in each case, that the Tax Matters Member determines, in its reasonable
discretion, are necessary to modify an imputed underpayment under
Section 6225(c) of the Code or the Treasury Regulations or other official
guidance thereunder.

(c) With respect to any Adjustment Notice, each Member may elect (such election,
a “Pull-In Election”) to use the procedure set forth in Section 6225(c)(2) of
the Code and any Treasury Regulations thereunder to reflect its Allocable Share
of any imputed underpayment reflected on such Adjustment Notice (subject to any
adjustments available under the Code and Treasury Regulations in filing such tax
returns), and pay any taxes due with respect to such tax returns. Any Member who
makes a Pull-In Election shall promptly provide notice thereof to the Company.

(d) To the extent the Company or any Subsidiary of the Company is required to
pay any taxes pursuant to an Adjustment Notice (after taking into account any
modifications described in Section 12.05(b)(2) and any Pull-In Elections), the
Managing Member may cause the Company or any Subsidiary of the Company to either
pay such taxes or make an election under Section 6226 of the Code (a “Push-Out
Election”) to require each Member to reflect its Allocable Share of such taxes
on its tax returns.

(e) Notwithstanding any other provisions of this Section 12.05, the Tax Matters
Member shall not (i) settle any tax audit, contest or proceeding or (ii) make or
change any tax election, in each case, that would (A) (x) materially affect the
holders of Class B-1 Units as a class in a manner that is adverse or
(y) materially affect the holders of Class B-1 Units as a class in a manner that
is disproportionately adverse relative to holders of Class A-1 Units, in each
case, without the prior written consent of Insignia and the Management Parties
(only to the extent they hold any Class B-1 Units and not to be unreasonably
withheld, conditioned or delayed), or (B) give rise to a claim for
indemnification under the Intermediate Holdco Contribution Agreement, without
the prior written consent of WTM (not to be unreasonably withheld, conditioned
or delayed).

(f) If the Company, any Subsidiary of the Company or the Tax Matters Member
receives an Adjustment Notice that relates to matters that could reasonably be
expected to give rise to a material claim for indemnification under the
Intermediate Holdco Contribution Agreement, the Tax Matters Member shall use
commercially reasonable efforts to promptly provide WTM notice thereof. With
respect to any such Adjustment Notice, WTM may elect on Intermediate Holdco’s
behalf to make a Pull-In Election.

 

27



--------------------------------------------------------------------------------

(g) The parties agree that WTM is intended to be an express third-party
beneficiary of this Article 12 and shall be entitled to enforce its terms as
though it were a party hereto. This Article 12 may not be amended to limit or
reduce WTM’s rights hereunder without the prior written consent of WTM.

ARTICLE 13

ARBITRATION

The parties hereto shall attempt in good faith to resolve all claims, disputes
and other disagreements arising hereunder or under the Exchange Agreement (each,
a “Dispute”) by negotiation. If a Dispute cannot be resolved in such manner,
such Dispute shall, at the request of any party, after providing written notice
to the other parties to the Dispute, be submitted to arbitration in the City of
New York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. The proceeding shall be confidential.
The party initially asserting the Dispute (the “Initiating Party”) shall notify
the other party (the “Responding Party”) of the name and address of the
arbitrator chosen by the Initiating Party and shall specifically describe the
Dispute in issue to be submitted to arbitration. Within 30 days of receipt of
such notification, the Responding Party shall notify the Initiating Party of its
answer to the Dispute, any counterclaim which it wishes to assert in the
arbitration and the name and address of the arbitrator chosen by the Responding
Party. If the Responding Party does not appoint an arbitrator during such 30-day
period, appointment of the second arbitrator shall be made by the American
Arbitration Association upon request of the Initiating Party. The two
arbitrators so chosen or appointed shall choose a third arbitrator, who shall
serve as president of the panel of arbitrators (the “Panel”) thus composed. If
the two arbitrators so chosen or appointed fail to agree upon the choice of a
third arbitrator within 30 days from the appointment of the second arbitrator,
the third arbitrator will be appointed by the American Arbitration Association
upon the request of the arbitrators or either of the parties. In all cases, the
arbitrators must be persons who are knowledgeable about, and have recognized
ability and experience in dealing with, the subject matter of the Dispute. The
arbitrators will act by majority decision. Any decision of the arbitrators shall
(a) be rendered in writing and shall bear the signatures of at least two
arbitrators, and (b) identify the members of the Panel. Absent fraud or manifest
error, any such decision of the Panel shall be final, conclusive and binding on
the parties to the arbitration and enforceable by a court of competent
jurisdiction. The expenses of the arbitration shall be borne equally by the
parties to the arbitration; provided, however, that each party shall pay for and
bear the costs of its own experts, evidence and legal counsel, unless the
arbitrators rule otherwise in the arbitration. The parties shall complete all
discovery within 30 days after the Panel is composed, shall complete the
presentation of evidence to the Panel within 15 days after the completion of
discovery, and a final decision with respect to the matter submitted to
arbitration shall be rendered within 15 days after the completion of
presentation of evidence. The parties shall cause to be kept a record of the
proceedings of any matter submitted to arbitration hereunder.

ARTICLE 14

MISCELLANEOUS PROVISIONS

Section 14.01. Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire agreement and understanding by the parties
hereto with respect to the subject matter hereof and supersede any prior
agreement or understanding between or among the parties with respect to such
subject matter.

Section 14.02. Binding on Successors. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their respective successors
and permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

Section 14.03. Managing Member’s Business. Intermediate Holdco, as the sole
Managing Member of the Company, hereby agrees that it (a) will not conduct any
business other than the management and ownership of the Company and its
Subsidiaries and (b) shall not own any other assets (other than on a temporary
basis).

Section 14.04. Governing Law. This Agreement and the rights of the parties
hereunder will be governed by, construed and enforced in accordance with the
laws of the State of Delaware without regard to conflicts of law principles
thereof.

 

28



--------------------------------------------------------------------------------

Section 14.05. Headings. All headings herein are inserted only for convenience
and ease of reference and are not to be considered in the construction or
interpretation of any provision of this Agreement.

Section 14.06. Severability. If any provision of this Agreement, or the
application of such provision to any Person or circumstance, shall be held
illegal, invalid or unenforceable, the remainder of this Agreement or the
application of such provision to other Persons or circumstances shall not be
affected thereby.

Section 14.07. Notices. All notices, requests, consents and other communications
hereunder (each, a “Notice”) to the Company or any Member shall be in writing
and shall be deemed given or delivered: (a) on the date established by the
sender as having been delivered personally, (b) on the date delivered by a
private courier as established by the sender by evidence obtained from the
courier, (c) on the date sent by facsimile or electronic mail transmission, with
confirmation of transmission, if sent during prior to 5:00 p.m. in the place of
receipt on a Business Day, otherwise, the next Business Day, or (d) on the fifth
Business Day after the date mailed, by certified or registered mail, return
receipt requested, postage repaid. All Notices shall be addressed to such Member
at the address set forth in Exhibit A hereto, or below with respect to the
Company, or such other address as may hereafter be designated in writing by such
party to the other parties:

If to the Company, to:

QL Holdings LLC

700 S. Flower St., Suite 640

Los Angeles, CA 90017

Attention: Steven Yi, Chief Executive Officer

with a copy (which shall not constitute notice to the Company) to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Telephone: (212) 474-1322

Facsimile: (212) 474-3700

Attention: C. Daniel Haaren

Email: dhaaren@cravath.com

Section 14.08. Amendments. This Agreement may be amended (including, for
purposes of this Section 14.08, any amendment effected directly or indirectly by
way of a merger or consolidation of the Company) or waived, in whole or in part,
by the Managing Member; provided, however, that (i) to the extent any amendment
or waiver, including any amendment or waiver of the Exhibits attached hereto,
would disproportionately and adversely affect the rights of any Member holding
Class B-1 Units compared with the rights of any other Member holding Class B-1
Units, such amendment or waiver may only be made by the Managing Member upon the
prior written consent of such disproportionately and adversely affected Member,
(ii) to the extent any amendment or waiver, including any amendment or waiver of
the Exhibits attached hereto, would disproportionately and adversely affect the
rights of any holders of Class B-1 Units compared with the rights of holders of
Class A-1 Units or any other series or class of Units, such amendment or waiver
may only be made by the Managing Member upon the prior written consent of
Insignia and the Management Parties (only to the extent they hold any Class B-1
Units) and their respective Permitted Transferees, (iii) to the extent any
amendment or waiver, including any amendment or waiver of the Exhibits attached
hereto, would disproportionately and adversely affect the rights of holders of
Class A-1 Units compared with the rights of holders of Class B-1 Units or any
other series or class of Unit, such amendment or waiver may only be made by the
Managing Member and (iv) the following provisions may not be amended by the
Managing Member without the prior written consent of Insignia and the Management
Parties (only to the extent they hold any Class B-1 Units) and their respective
Permitted Transferees: the definition of “Affiliate,” Sections 3.01(b), 3.04,
4.02, 4.03, 4.06, 5.01, 5.02, 5.04, Article 6, 9.01 9.02, 9.03(a)(vi), 9.05,
9.06, 14.03, 14.09, 14.11, this Section 14.08, Article 12, Article 13, and any
defined terms used in any of the foregoing.

 

29



--------------------------------------------------------------------------------

Section 14.09. Consent to Jurisdiction. Subject to Article 13, the parties
hereto agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought and
maintained exclusively in any United States District Court sitting in the State
of Delaware or the Court of Chancery of the State of Delaware. Each of the
parties irrevocably consents to submit to the personal jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding. Process in any such suit, action or proceeding in such
courts may be served, and shall be effective, on any party anywhere in the
world, whether within or without the jurisdiction of any such court, by any of
the methods specified for the giving of Notices pursuant to Section 14.07. Each
of the parties irrevocably waives, to the fullest extent permitted by law, any
objection or defense that it may now or hereafter have based on venue,
inconvenience of forum, the lack of personal jurisdiction and the adequacy of
service of process (as long as the party was provided Notice in accordance with
the methods specified in Section 14.07) in any suit, action or proceeding
brought in such courts.

Section 14.10. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 14.11. Tax Receivables Agreement. The Tax Receivables Agreement shall be
treated as part of this Agreement as described in Section 761(c) of the Code,
and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
with respect to payments to a Member with respect to an Exchange (as defined in
the Tax Receivables Agreement) by such Member.

[Signature pages follow]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties named below have duly executed this Agreement as
of the date first written above.

 

COMPANY:

 

QL HOLDINGS LLC

By:  

/s/ Steven Yi

  Name: Steven Yi   Title: Chief Executive Officer

[Signature Page to QL Holdings LLC Fourth A&R LLC Agreement]



--------------------------------------------------------------------------------

MEMBERS:

 

GUILFORD HOLDINGS, INC.

By:  

/s/ Todd C. Pozefsky

  Name: Todd C. Pozefsky   Title: President

[Signature Page to QL Holdings LLC Fourth A&R LLC Agreement]



--------------------------------------------------------------------------------

INSIGNIA QL HOLDINGS, LLC By:  

/s/ Tony Broglio

  Name: Tony Broglio   Title: President and Secretary

 

INSIGNIA A QL HOLDINGS, LLC By:  

/s/ Tony Broglio

  Name: Tony Broglio   Title: President and Secretary

[Signature Page to QL Holdings LLC Fourth A&R LLC Agreement]



--------------------------------------------------------------------------------

STEVEN YI By:  

/s/ Steven Yi

 

OBF INVESTMENTS, LLC By:  

/s/ Steven Yi

  Name: Steven Yi   Title: Manager

 

O.N.E HOLDINGS LLC By:  

/s/ Eugene Nonko

  Name: Eugene Nonko   Title: Manager

 

WANG FAMILY INVESTMENTS LLC By:  

/s/ Ambrose Wang

  Name: Ambrose Wang   Title: Manager

 

QUOTELAB HOLDINGS, INC. By:  

/s/ Steven Yi

  Name: Steven Yi   Title: President and CEO

 

KEITH CRAMER By:  

/s/ Keith Cramer

 

TIGRAN SINANYAN By:  

/s/ Tigran Sinanyan

[Signature Page to QL Holdings LLC Fourth A&R LLC Agreement]



--------------------------------------------------------------------------------

LANCE MARTINEZ By:  

/s/ Lance Martinez

 

BRIAN MIKALIS By:  

/s/ Brian Mikalis

 

ROBERT PERINE By:  

/s/ Robert Perine

 

JEFFREY SWEETSER By:  

/s/ Jeffrey Sweetser

 

SERGE TOPJIAN By:  

/s/ Serge Topjian

 

KUANLING AMY YEH By:  

/s/ Kuanling Amy Yeh

 

[Signature Page to QL Holdings LLC Fourth A&R LLC Agreement]



--------------------------------------------------------------------------------

PUBCO, solely for purposes of Section 3.01(b), Section 3.01(c), Section 3.02(b),
Section 3.02(d), Section 3.02(e), Article 13, Section 14.09 and Section 14.10:

 

MEDIAALPHA, INC.

By:  

/s/ Steven Yi

  Name: Steven Yi   Title: Chief Executive Officer

 

[Signature Page to QL Holdings LLC Fourth A&R LLC Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

Name and Address of Member

   Number of Class A-1
Units      Number of Class B-1
Units      Percentage Interest  

Guilford Holdings, Inc.

200 Hubbard Road

Guilford, CT 06437

     32,400,037        0        55.15 % 

Insignia

        

Insignia QL Holdings, LLC

c/o Insignia Capital Group

1333 California Blvd, Suite 520

Walnut Creek, CA 94596

Attention: Tony Broglio

     0        6,122,758        10.42 % 

Insignia A QL Holdings, LLC

c/o Insignia Capital Group

1333 California Blvd, Suite 520

Walnut Creek, CA 94596

Attention: Tony Broglio

     0        4,832,970        8.23 % 

Management Parties

        

Steven Yi

     0        46,417        0.08 % 

OBF Investments, LLC

Attention: Steven Yi

     0        4,592,507        7.82 % 

O.N.E. Holdings LLC

Attention: Eugene Nonko

     0        4,638,924        7.90 % 

Wang Family Investments LLC

Attention: Ambrose Wang

     0        3,242,448        5.52 % 

QuoteLab Holdings, Inc.

700 S. Flower St., Suite 640

Los Angeles, CA 90017

Attention: Steven Yi

     0        908,348        1.55 % 



--------------------------------------------------------------------------------

Keith Cramer

     0        368,389        0.63 % 

Tigran Sinanyan

     0        499,841        0.85 % 

Lance Martinez

     0        155,075        0.26 % 

Brian Mikalis

     0        178,678        0.30 % 

Robert Perine

     0        138,738        0.24 % 

Jeffrey Sweetser

     0        169,497        0.29 % 

Serge Topjian

     0        175,936        0.30 % 

Amy Yeh

     0        234,621        0.40 % 

Other

        

YongGang (Jack) Qian

     0        41,620        0.07 % 

Total

     32,400,037        26,346,767        100.00 % 



--------------------------------------------------------------------------------

Exhibit B

 

Name

  

Title

Steven Yi    President and Chief Executive Officer Tigran Sinanyan    Treasurer
and Chief Financial Officer Lance Martinez    Secretary



--------------------------------------------------------------------------------

Schedule I

 

1.

  

Melissa Rosno

2.

  

Randy Pensinger

3.

  

Andy Soltani

4.

  

Sergiy Zuban

5.

  

Cort Carlson

6.

  

Sarah Graves

7.

  

Sean Galusha

8.

  

Tigran Mekikian

9.

  

Benjamin Safran

10.

  

Thommy O. Guerrero

11.

  

Wu Tsung (Kai) Kao

12.

  

Tawny Graham

13.

  

Yousef Noor

14.

  

Anna Goranson

15.

  

Louise Rasho

16.

  

Erika Richardson

17.

  

James Kosta

18.

  

Gregory Picard

19.

  

Sean McCue

20.

  

Anthony Eccher

21.

  

John Tomlinson

22.

  

Cindy Madden

23.

  

Tony Leung

24.

  

Christina Mahoney

25.

  

Jonathan Doroski

26.

  

Colin Quigley

27.

  

Shant Aroch

28.

  

Adrian Nam

29.

  

Yanfei Shao

30.

  

Justin Fleming

31.

  

Harvey Taylor

32.

  

Erick Louie